Case 5:18-cv-02101-CLS Document 8-1 Filed 03/01/19 Page 1 of 61            FILED
                                                                  2019 Mar-01 PM 05:34
                                                                  U.S. DISTRICT COURT
                                                                      N.D. OF ALABAMA




  EXHIBIT A
Case 5:18-cv-02101-CLS Document 8-1 Filed 03/01/19 Page 2 of 61
Case 5:18-cv-02101-CLS Document 8-1 Filed 03/01/19 Page 3 of 61
Case 5:18-cv-02101-CLS Document 8-1 Filed 03/01/19 Page 4 of 61




   EXHIBIT 1
        Case 5:18-cv-02101-CLS Document 8-1 Filed 03/01/19 Page 5 of 61




                           LIMITED WARRANTY AGREEMENT


       This Limited Warranty Agreement is hereby entered into on this the day
of                 , 20      , by ___________________________________________ and
_______________________________________ hereafter (whether one or more) referred to as
Buyer, Stoneridge Homes, Inc. (SRH); hereafter referred to as Seller.

      WHEREAS, Seller and Buyer on this same day entered into a Purchase and Sale
Agreement (the "Contract") of which this Limited Warranty Agreement (per the terms of the 2-10
Home Buyers Warranty or the 2-10 HBW) is a part, for the sale by Seller and the purchase by
Buyer of a house (the "Dwelling") located upon that certain parcel of real property located
in                             County,      Alabama,       the    address       of      which
is                         __________________________________________________; and

       WHEREAS, Seller has agreed in the Contract to provide to Buyer and Buyer has agreed to
accept this Limited Warranty Agreement, in lieu of all other warranties and claims whatsoever,
whether implied by law or otherwise.

        NOW, THEREFORE, in consideration of the premises, the agreements herein, the
agreements set forth in the above mentioned Contract, the payment of the purchase price as set out
in the Contract, and other good and valuable considerations, the receipt and sufficiency of which
are hereby acknowledged, the parties do hereby agree to the terms and conditions of this Limited
Warranty Agreement as follows:

        1.      Warranty Period. Seller is responsible for the one year and two year Limited
Warranty Periods and 2-10 Home Buyers Warranty Corporation (2-10 HBW) is responsible for
the ten year structural warranty period as defined in the HBW section, Construction Quality
Standard (the "Limited Warranty Period") beginning on the date of conveyance of title to Buyer
or the date of initial occupancy of the Dwelling, whichever occurs first (the "Limited Warranty
Commencement Date").

                Buyer does hereby agree to the terms of this Limited Warranty Agreement and
further agrees to accept this Limited Warranty Agreement as the only warranty given, in lieu of all
other warranties of any kind, expressed or implied, with respect to the Dwelling and the sale thereof
to Buyer.

        2.      Pre-Closing Inspection. Prior to closing the purchase of the Dwelling, Buyer and
Seller will inspect the Dwelling and Buyer will execute the Acknowledgment of Acceptance (New
Home Presentation or “NHP”) in accordance with the form attached hereto as Exhibit I, and any
exceptions, omissions, or malfunctions agreed upon and noted thereon will be corrected promptly
by Seller. Seller may elect, at the discretion of Seller, to correct all exceptions, omissions, or
malfunctions and document, with Buyer, such corrections of exceptions, omissions, or




Revised 4/19/18                                                                              1
         Case 5:18-cv-02101-CLS Document 8-1 Filed 03/01/19 Page 6 of 61



malfunctions, prior to proceeding with closing, and may extend the Closing as necessary to
complete said corrections.

                 Buyer acknowledges that the Land and the Dwelling, driveway, and other
improvements have been inspected located thereon (collectively, the "Property") and that, without
any reservations, accept the Property as to the condition thereof. Specifically, Buyer has accepted
the Property as to the condition of the (a) wall finish, paint, and decoration, (b) finished floors,
(c) bath tile, fixtures and mirrors, (d) kitchen tile, sink, and cabinets, (e) woodwork and trim,
(f) doors and windows (including glass), (g) caulking and weatherstripping, (h) lighting fixtures,
(i) brick and/or other materials on exterior walls, (j) concrete, stucco, plaster, bricks, mortar and
masonry, (k) garages, storage buildings or other outbuildings not attached to the Dwelling,
(l) swimming pools and other recreational facilities, (m) concrete work of driveway, walks,
porches, and carports, (n) roofing, (o) drainage around Dwelling and ditches within easements,
(p) basement or crawl space under Dwelling, and (q) driveways, walkways, retaining walls, fences
and landscaping (including sodding, seeding, shrubs, trees and plantings).

                If the Buyer disagrees with the completion of an item or more than one item on the
NHP and refuses to sign off, then the “Residential Construction Performance Guidelines” (the
edition that applies to the closing date) will apply. Should Buyer not sign off on the NHP, Seller
reserves the right to refuse any warranty requests that are not of an emergency nature.

        3.       Non-Warranty Items Disclosure. Per the terms of the purchase agreement, at the
time of closing, the referenced property will be enrolled in the 2-10 HBW program. The Warranty
Booklet and Certificate of Warranty Coverage received is the Seller’s warranty. However, this is
a limited warranty and there are certain items that are not covered under warranty after closing or
move-in, whichever occurs first. Both Buyer and Seller should fully understand what is and what
is not covered by the warranty, since both the Buyer and Seller will be strictly subject to the terms,
conditions and limitations of the 2-10 HBW. The Seller should review the following list of items
that are not covered under warranty; section viii of the 2-10 HBW Warranty booklet covers all
exclusions in full detail:
                 (a)    Cosmetic Items: Chips, scratches, cracks, mars, tears, peeling, in/on tile,
vinyl, brickwork, woodwork, walls, windows, doors, loose door knobs, porcelain, marble,
countertops, cabinets, appliances, mirrors, fiberglass, plumbing fixtures, wallpaper, out-of-square
walls/rooms/flooring, etc. are not covered after move-in or closing whichever occurs first.
                 (b)    Sheetrock and Wood Cracks: Shrinkage can occur during the drying out
process of your home. As the home settles and dries out hairline cracks, blisters and nail pops may
occur on walls and ceilings (especially in corners). “Cracking” may appear in between the walls
and the fireplace mantle or at the “beam” in vaulted ceilings. This is normal and should be
expected. Caulk and repaint with touch up paint provided. Seller will repair per the terms of the
Limited Warranty Agreement except Seller will not repair any sheetrock blemishes once the
Acknowledgment of Acceptance has been executed. Any additional sheetrock items not
specifically noted on the NHP form are not covered under warranty.
                 (c)    Wood: Stained wood such as cabinets all have variances in wood grain.
These variances cannot be controlled.
                 (d)    Paint Items: Chips, cracks and peels are common items due to causes other
than paint or its application. Any additional painting or touch up not specifically noted on the NHP
form are not covered under warranty. Touch up paint has been left for any touch up that may need


Revised 4/19/18                                                                               2
         Case 5:18-cv-02101-CLS Document 8-1 Filed 03/01/19 Page 7 of 61



to be done after moving in. There is no warranty against mildew or rotting (exterior areas require
caulk and touch up as homeowner maintenance).
                 (e)     Plumbing Adjustments: Dripping faucets and toilet adjustments are covered
for material or workmanship deficiencies only during the first year. Leakage caused by worn or
defective washers or seals are considered homeowner maintenance. Also, be aware that usage of
bleach tablets in toilet tanks cause deterioration of the flush valve seal causing toilets to run
continually. This is not covered under warranty. There is no warranty on water pressure.
                 (f)     Flooring: This is strictly a manufacturer’s warranty item. Inspect all
flooring carefully during the NHP Meeting. Any cuts, tears, stains, fading, chips, scratches,
discoloration, etc. that are not noted on the NHP form are not covered under warranty. Some
squeaks may be heard when walking on the wood floor system. This is characteristic of multi-level
homes. Hardwood is not warrantable in wet areas. Carpet seams may be noticeable, especially in
Berber carpets, this is not a defect.
                 (g)     Windows/Doors: Condensation or moisture on windows is not the fault of
the windows. Condensation forms on windows when the temperature of the frames and glass drop
below the dew point temperature as it relates to the humidity in your home. Condensation that
forms on wood window stools and trim should be removed. Uncovered exterior doors may have
some water infiltration especially during wind driven rain and snow.
                 (h)     Heating and Air Conditioning System: Condensation lines may clog under
normal conditions. Continued operation of drain lines requires homeowner maintenance. The
homeowner is responsible for changing filters, ensuring that discharge lines are regularly checked,
and outside condenser coils are kept clear of any foreign matter.
                 (i)     Drainage and Landscaping: Maintenance of drainage pathways is a
homeowner’s responsibility. Alterations to grading or landscaping are not covered under warranty.
Incomplete landscaping can wash out and cause erosion with one rainfall. Erosion, ground water,
and underground springs are not covered under warranty. The only warranty for trees, shrubs, sod,
plants, etc., is that they will be alive at the time of closing. It is homeowner’s responsibility to
maintain landscaping. There is no warranty regarding the utility easements.
                 (j)     Sprinkler System: Any defects in the system must be noted at the NHP. The
system will be demonstrated during the NHP to confirm all zones and heads are working properly.
Defects in the system after closing are not warrantable items and no repairs will be made after
closing except the controller box which will be covered under warranty by the manufacturer. The
Seller will not be liable for the Buyer’s water bills.
                 (k)     Concrete Items: Concrete patios, walks, drives, decks, porches, stoops,
steps, garage floors, foundations, etc. can develop cracks due to its character of expanding and
contracting or that of the soil which it was laid. There is no known elimination of this condition.
There is no warranty against color variations. There is absolutely no warranty on non-structural
cracks in concrete.
                 (l)     Asphalt: Asphalt is specifically excluded from the warranty except that it
has been installed substantially according to the plans and specifications.
                 (m)     Sheet Metal: It is not abnormal for some water to stand in gutters. It is the
homeowner’s responsibility to keep gutters clean and free of debris to prevent leaks.
                 (n)     Brick Items: Expect bricks to have some mortar stain. Repeated cleaning of
bricks may damage the intended finish. Cracks and chips are common to the product and not a
defect. Cracks in mortar are also normal due to shrinkage and is not warrantable if less than the
tolerance per the warranty agreement. Brick efflorescence can vary in frequency and intensity due



Revised 4/19/18                                                                               3
        Case 5:18-cv-02101-CLS Document 8-1 Filed 03/01/19 Page 8 of 61



to moisture and temperature and is not warrantable. Also, note that lighter colored bricks are more
apt to stain and the stains are not covered under warranty.
                (o)     Fences/Decks: There is no warranty from the builder on defects in fences or
decks. Any defects in the fence must be noted at the New Home Presentation. The Seller is not
responsible for damage or breakage to the fencing. Defects in the fence after closing are not
warranted items and no fence repairs will be made after closing.
                (p)     Septic Systems: Seller is not responsible for malfunctions or limitations in
the operation of the system attributable to design restrictions imposed by state, county or local
governing agencies. Seller is also not responsible for malfunctions which occur or are caused by
conditions beyond Seller’s control including homeowner negligence, abuse, freezing, soil
saturation, changes in ground water table or other acts of nature.
                (q)     Miscellaneous: Damage caused by external causes such as, acts of God
and/or nature, vandalism, fire, flood, homeowner negligence, etc. are not covered by warranty.
There is no warranty against roof, window and door leaks, loss of siding, or other damage caused
by severe weather conditions, such as, hurricanes, snow and ice build-up, high winds and driven
rains. There is no warranty against any damage caused by dry rot, wet rot, soft rot, rotting of any
kind and occurring from any cause, rust, corrosion, mold, mildew, etc.

       4.         Warranty/Service Requests. To ensure warranty service in a timely manner, proper
                  procedure for all warranty/service requests should be taken by Buyer as outlined
                  below:

               - For emergency situations (described on page 4) outside of our regular
business hours, Buyer shall contact the appropriate Subcontractor(s) directly. A Subcontractor
Contact List has been attached to this Limited Warranty Agreement. Buyer should still submit a
Warranty/Service Request so the Seller can track the issue.

               - For emergency situations (described on page 4) during regular business hours
and all other non-emergency requests, Buyer shall notify Seller in writing via the Request for
Service Form (attached) or by completing a Warranty/Service Request online at
www.stoneridgehomesinc.com before the expiration of the Limited Warranty Period of any
alleged defect covered by this warranty. The Seller will also accept requests by fax to 256-852-
0338 or by regular mail to:
            Stoneridge Homes, Inc.; 105 Von Braun Drive NW; Huntsville, AL 35806


             Failure of Buyer to give such written notice to Seller before the expiration of the
Limited Warranty Period shall bar any right to recovery by Buyer pursuant to this Limited
Warranty Agreement.

        Upon completion of the warranty service, the Buyer is required to sign off acknowledging
that the repairs were completed according the terms of the Limited Warranty Agreement. If the
Buyer disagrees with the completion of an item or more than one item on the Request for Service
and refuses to sign off, then the “Residential Construction Performance Guidelines” (the edition
that applies to the closing date) will apply.

       Emergency Warranty , as defined by the Limited Warranty Agreement includes:


Revised 4/19/18                                                                             4
         Case 5:18-cv-02101-CLS Document 8-1 Filed 03/01/19 Page 9 of 61



             1. Total loss of heat
             2. Total loss of electricity
             3. Plumbing leak that requires the entire water supply to be shut off
             4. Total loss of hot water
             5. Total sewage stoppage
             6. Any situation that endangers the occupants or the home
For these emergency items, Buyer may call the appropriate Subcontractor directly as outlined
above.

         5.      Waiver of Warranties and Claims. This Limited Warranty Agreement is given in
lieu of any and all other warranties, expressed or implied, including, but not limited to, any implied
warranty of merchantability, fitness for a particular purpose, habitability and workmanship and is
also in lieu of any claims for consequential damages, mental anguish or distress, and for damages
based upon negligence, and buyer hereby expressly waives and disclaims any such warranties and
claims with respect to both the dwelling and the real property upon which the dwelling has been
constructed.

        6.      Sole Warranty/Entire Agreement. It is specifically agreed by the parties hereto that
this Limited Warranty Agreement is accepted by Buyer as the sole warranty given by Seller. Buyer
acknowledges that this Limited Warranty Agreement is the entire agreement of the parties related
to warranties. Buyer further agrees that buyer has not relied upon any oral or written statements,
undertakings, or representations except as specifically set forth in this Limited Warranty
Agreement and that no prior agreement or understanding pertaining to warranties shall be valid or
of any force or effect. The covenants and agreements of this Limited Warranty Agreement cannot
be altered, changed, modified, or added to, except in a written instrument signed by Buyer and
Seller. No representation, inducement, understanding, or anything of any nature whatsoever made,
stated, or represented by Seller or on Seller's behalf, either orally or in writing, (except as
specifically set forth in this Limited Warranty Agreement) has induced buyer to enter into this
Limited Warranty Agreement or shall be enforceable in any manner against Seller.

        7. Materials and Labor provided by Buyer. Seller will not warrant any material and/or
labor provided by Buyer.

       8.     In the event any provision of this Limited Warranty Agreement is determined to be
unenforceable, that determination will not affect the validity of the remaining provisions.

       9.     Receipt of Warranty. Buyer has hereby acknowledged receipt of the Limited
Warranty Agreement for a period of one year for materials and workmanship, two years for
systems and ten years for structural as defined in the 2-10 HBW section, Construction Quality
Standard executed by Seller and Buyer and understand the responsibilities of Seller thereunder.
Should the 2-10 Warranty Agreement conflict with SRH Limited Warranty Agreement the SRH
Limited Warranty will supersede.




Revised 4/19/18                                                                               5
        Case 5:18-cv-02101-CLS Document 8-1 Filed 03/01/19 Page 10 of 61




       IN WITNESS WHEREOF the parties hereto have set their hands and seals on this
the       day of                  , 20   .
                                                    BUYER:

                   Witness

                   Witness
                                             SELLER:
                                             STONERIDGE HOMES INC.

                                             By:
                   Witness                   Its: Closing Coordinator




Revised 4/19/18                                                             6
Case 5:18-cv-02101-CLS Document 8-1 Filed 03/01/19 Page 11 of 61




    EXHIBIT 2
                         Case 5:18-cv-02101-CLS Document 8-1 Filed 03/01/19 Page 12 of 61

                                                                                                            MAIL TO: 2-10 Home Buyers Warranty
                                                                                                  P.O. Box 441525 Aurora, CO 80044 | 800.488.8844

                                                                      BUilder/seller application for enrollment
                                                                          This document is not your New Home Warranty
Your Builder/Seller is applying to enroll in the 2-10 HBW® Program the home whose address is listed below. The Builder/Seller is responsible to
complete all enrollment requirements, and if not completed, no coverage by the Builder/Seller’s Warranty Insurer will be provided. If the Buyer
has not received the Certificate of Warranty within THIRTY (30) days after closing, the warranty was not issued and THE BUYER SHOULD
CONTACT THE BUILDER/SELLER.
1. Buyer(s): As recorded on deed.

Buyer(s) Email:								Buyer(s) Phone:

Building Dept:					Lot / Block:			Subdivision:

Address of Home:
				ADDRESS					CITY		STATE		ZIP

Alternate Mailing Address:
				ADDRESS					CITY		STATE		ZIP

2. Builder/Seller Name:							                                                                             2-10 HBW Member No:

3. Effective Date of Warranty: Provide dates for each.
Date of Closing:			                  Date of First Occupancy by anyone:
Specify date Certificate of Occupancy issued:
4. Coverage: Both the Builder/Seller and Buyer(s) must check and initial which of the following coverage(s) apply to the home being enrolled.
   A.       2-10 Product: 1-Year Workmanship / 2-Year Systems / 10-Year Structural Coverage
   B.       10-Year Product: 10-Year Structural Coverage
   C.       2-10 Manufactured Product

5. Type of Home:          Single Family Detached            Single Family - Duplex, Townhome, Condo

6. Type of Construction:        Site Built        Modular        Manufactured

7. FHA/VA Financing:          Yes       No

8. Rate Formula

   		                         1.25
                           x			                         =                    ÷ 1,000 = 		               x		                         =
     Contract Price 		              If Price Does Not         Warranty Limit					                                 Rate		                   Total Warranty Fee
       of Home		                      Include Land           		



BUYER’S ACKNOWLEDGEMENT AND CONSENT
Buyer(s) agree that any and all claims or disputes between him (them) and the Builder/Seller (including any person you contend is
responsible for a defect in your home) arising from or relating to the Warranty, shall be submitted to binding arbitration pursuant to the
Federal Arbitration Act (9 U.S.C. §§1-16). By signing below, Buyer acknowledges reading the 2-10 HBW Warranty Booklet, and CONSENTS
TO THE TERMS OF THAT DOCUMENT INCLUDING THE BINDING ARBITRATION PROVISION contained therein. Buyer(s) accepts the 2-10
HBW warranty and in return, waives the Builder/Seller’s implied warranty of habitability, merchantability or fitness to the extent allowed
by law.
						

Buyer(s) Signature:						                                                                 Date:                   ­             OFFICE USE ONLY

                                                                                                                      Warranty #:
Buyer(s) Signature: 						                                                                Date:

BUILDER/SELLER’S AUTHORIZED SIGNATURE: 						

Print Name (Builder):

HBW_302_070117                                                                                                              210HBW@2-10.COM | FAX: 303.306.2222
Case 5:18-cv-02101-CLS Document 8-1 Filed 03/01/19 Page 13 of 61




    EXHIBIT 3
    Case 5:18-cv-02101-CLS Document 8-1 Filed 03/01/19 Page 14 of 61




Workmanship, systems
and structural warranty




    smile, you know what to expect
    when the unexpected happens.®

         3 Starts the day the home closes
         3 HUD-Approved




                     To register go to: 2-10.com/registerhome


                                                                       HBW_307_101216
        Case 5:18-cv-02101-CLS Document 8-1 Filed 03/01/19 Page 15 of 61




“Long live happy homes®”
says it all.
It says we are in the business of promises kept…
and promises kept, make our customers happy.

It says we have protected over 5.8 million new and pre-owned homes.

It says we partner with thousands of the nation’s finest home builders,
service contractors and real estate professionals who consider our
protection the industry’s gold standard.

It says we relentlessly focus on reducing the financial risks
for our millions of customers.

It says a lot about promises kept.




The Buyer will receive a Certificate of Warranty Coverage within 30 days after the Builder/Seller
took all steps required to make the express limited warranty effective. The Certificate of
Warranty Coverage will identify the coverage selected by Your Builder/Seller and the warranty
limits.

Once the Certificate of Warranty Coverage is received, please keep it with this booklet.

You do not have a warranty without a valid Certificate of Warranty Coverage.

Register your warranty at 2-10.com/registerhome.
Registration is not required for your warranty to be valid.
                 Case 5:18-cv-02101-CLS Document 8-1 Filed 03/01/19 Page 16 of 61




   TABLE OF CONTENTS




                                   SECTION I		       Your Warranty Booklet and
                                                     Certificate of Warranty Coverage

                                   SECTION II		      The Warranties Provided
                                                     By Your Builder/Seller

                                   SECTION III		     Reporting a Warranty Claim

                                   SECTION IV		      The Option To Repair, Replace or Pay
                                                     For Defect and/or Structural Defect

                                   SECTION V		       The Effect of this Warranty on
                                                     Your Legal Rights

                                   SECTION VI		      Arbitration of Disputes

                                   SECTION VII		     Your Responsibilities Under This
                                                     Express Limited Warranty

                                   SECTION VIII      Exclusions

                                   SECTION IX		      Manufacturers and Other
                                                     Similar Warranties

                                   SECTION X		       Construction Performance
                                                     Guidelines




HBW_307_101216
                 Case 5:18-cv-02101-CLS Document 8-1 Filed 03/01/19 Page 17 of 61




                                  THIS PAGE INTENTIONALLY LEFT BLANK




HBW_307_101216
                   Case 5:18-cv-02101-CLS Document 8-1 Filed 03/01/19 Page 18 of 61

                                      SECTION I. YOUR BOOKLET AND CERTIFICATE OF WARRANTY COVERAGE.
                                      This booklet and the Certificate of Warranty Coverage are very important legal documents that fully
                                      define the provisions of this express limited warranty, and You and Your Builder/Seller’s rights and
                                      obligations. Therefore, it is important to keep this booklet and the Certificate of Warranty Coverage
                                      with other legal documents that are important to You.
   BUILDER/SELLER’S                   Your warranty is not a policy of insurance, a maintenance agreement or a service contract. If You have
   EXPRESS LIMITED                    a mortgage on Your Home, Your lender may insist that You have a homeowners’ insurance policy. This
   WARRANTY                           warranty is not a homeowners’ insurance policy and it will not satisfy the lender’s requirement. As
                                      described in this booklet, coverage is limited to qualified Defects. If the Builder/Seller has provided a
                                      private, additional warranty or guarantee, the Builder/Seller’s obligations under that private warranty or
                                      guarantee are not covered by this express limited warranty or insured by the Warranty Insurer.

                                      The provisions of this warranty may not be changed by Your Builder/Seller or by any other person. If
                                      any provision of this warranty is found to be unenforceable, the remaining provisions will remain in full
                                      force and effect.

A. TRANSFERRING YOUR BUILDER’S EXPRESS LIMITED WARRANTY.
If You sell Your Home during the term of the express limited warranty, this warranty will be transferred to the next owner, and any
subsequent owners. This means all of Your rights and obligations under this warranty, up to the remaining amount of the Warranty
Limit, will transfer to each purchaser of Your Home or any person who otherwise obtains title to Your Home, including any mortgagee
in possession, for the remaining term of the warranty.

When You sell Your Home, You agree to give this booklet and the Certificate of Warranty Coverage to Your buyer in order to make it possible
for the buyer to understand his or her rights and fulfill his or her obligations under the provisions of this express limited warranty.

If You are a successive owner of the Home, You may benefit from the coverage provided by this express limited warranty, but in return
You are bound by all of the terms and conditions of this warranty including but not limited to the procedures that must be followed to
make a claim and the obligation to participate in arbitration as set out in this warranty. To register the warranty in Your name please
complete and mail the Successive Homeowner Registration and Arbitration Acceptance Form along with a check for $20.00 to 2-10
HBW at the address shown on the form. Registration in Your name is not required to maintain warranty coverage.

B. WORDS WITH SPECIAL MEANINGS.
Generally speaking, the words used in this booklet have their normal everyday meaning. In some cases, however, a word will be used
as shorthand to describe specifically one of the key provisions contained in this express limited warranty. In those cases, the words will
be capitalized, and the capitalized word will always have the same special meaning. Most defined terms are described in this section,
however, other sections of this booklet may contain other defined terms. The words being given a special meaning are as follows:

       “2-10 Home Buyers Warranty (2-10 HBW)” is the warranty administrator. 2-10 HBW is available to answer any questions You
       may have about the express limited warranty Your Builder/Seller is providing. This warranty is provided by Your Builder/Seller;
       2-10 HBW does not provide warranties or insurance.

       “Builder/Seller” means the Home Builder or seller listed on the Certificate of Warranty Coverage, and is the person or company
       providing You with this express limited warranty.

       “Certificate of Warranty Coverage” is the document issued by 2-10 HBW confirming that Your Builder/Seller took all steps
       required to make the express limited warranty on Your Home effective.

       “Common Element” means any portion of a Multi-Family Building which is defined as a Common Element in either common
       interest ownership laws or in the declaration establishing such community. Unless excluded in Section VIII, Common Elements
       may include, without limitation, hallways, roofs, exterior finishes, and electrical, plumbing, and mechanical distribution systems.

       “Common Element Date of Warranty” means the earlier of the date a certificate of occupancy is issued for the Multi-Family
       Building or the date a unit in the building is first occupied.

       “Commercial Space” means any unit within a Multi-Family Building that is used primarily for a non-residential purpose.

       “Construction Performance Guidelines” mean the performance standard(s) set forth in Section X the Home or element or
       component must satisfy.

       “Defect” means a failure to meet the Construction Performance Guidelines for workmanship and systems set forth in Section
       of this booklet.

       “Effective Date of Warranty” means the date the express limited warranty goes into effect. That date will be the earliest of: (1) the

HBW_307_101216                                                                                                                                    1
                   Case 5:18-cv-02101-CLS Document 8-1 Filed 03/01/19 Page 19 of 61
       closing date on which You purchased the Home, or (2) the date anyone first began living in the Home if before Your closing date.

       Homes With Original FHA/VA Financing – The Effective Date of Warranty is the date of closing of the original FHA/VA financing.

       “Home” means the dwelling unit and garage (if any) or the Commercial Space (if any) located at the address shown on the
       Certificate of Warranty Coverage.

       “Multi-Family Building” is a building in a common interest community that may consist of dwelling units, shared parking spaces,
       Commercial Space(s) and/or Common Elements.

       “Soil Movement” exclusively means subsidence or expansion of soil caused by shrinkage, swelling, or consolidation.

       “Structural Defect” is defined in Section II.B of this booklet.

       “You”, “Your”, and similar words means the person or persons who are the legal owners of the Home covered by this express
       limited warranty.

       “Warranty Insurer” is the Builder/Seller’s Warranty Insurer as stated on Your Certificate of Warranty Coverage.

       “Warranty Limit” is the aggregate financial obligation of the Builder/Seller for all claims under this warranty. The Warranty Limit
       is equal to the final sales price of the Home as identified on the Application for Home Enrollment when the final sales price
       includes the land. If the land was provided by You, the Warranty Limit is equal to the final sales price of the Home multiplied by
       a factor of 1.25 provided this calculation was performed on the Application For Home Enrollment.

SECTION II. THE WARRANTIES PROVIDED BY YOUR BUILDER/SELLER.
A. ONE YEAR WORKMANSHIP AND TWO YEAR SYSTEMS DEFECT WARRANTY. Your Builder/Seller is providing a one year
workmanship and two year systems Defect Warranty for Your Home. This means that Your Home will be free from Defects in materials
and workmanship for one year as defined in the Construction Performance Guidelines in Section X; and for two years Your Home will
be free from Defects in the electrical, plumbing, and mechanical distribution system as stated in Section X. The workmanship warranty
shall expire one year from the Effective Date of Warranty; and the systems Warranty will expire two years from the Effective Date of
Warranty.                                                                 Roofing
                                                   Ceramic Tile
                            Countertops
                                                                                  Drywall & Paint
   Cabinets
                                                                                                 Interior Trim

Door Panels                                                                                       Windows

                                                                                             Finished Floor
Exterior                                                                                     Surfaces       WORKMANSHIP
Siding                                                                                                      Examples of items typically
                                                                                                            covered under the one year
                                                              Basement Floor                                workmanship warranty.




                            Supply Piping
                                                                                    Electrical Wiring




                                                                                                         SYSTEMS
                                                                                                         Examples of items typically
                                                                                                         covered under the two year
                                                                                                         systems warranty.

                 Waste Piping
                                                                         Ductwork



HBW_307_101216                                                                                                                            2
                  Case 5:18-cv-02101-CLS Document 8-1 Filed 03/01/19 Page 20 of 61
B. STRUCTURAL DEFECT WARRANTY. Your Builder/Seller is providing a Structural Defect warranty. This means that the Builder/
Seller warrants that Your Home will be free from Structural Defects (as defined below) from the Effective Date of Warranty for a period
of ten years therafter. Structural Defects due to Soil Movement are covered by this warranty.

Structural Defect is defined as actual physical damage to the designated load-bearing element of the Home caused by the failure
of such load-bearing element which affects their load-bearing functions to the extent that Your Home becomes unsafe, unsanitary,
or otherwise unlivable. This is coverage solely for catastrophic failure of load-bearing elements of Your Home. The designated load-
bearing elements that are covered under the Structural Defect warranty are limited to:
      1.    Footings and Foundation systems;
      2.    Beams;
      3.    Girders;
      4.    Lintels;
      5.    Masonry Arches;
      6.    Columns;
      7.    Load-bearing walls and partitions;
      8.    Roof framing systems; and
      9.    Floor systems.


                     Roof Framing
                                                                               Load Bearing Walls

                                                                                           Beams



                                                                                                     LOAD BEARING ELEMENTS
                                                                                                     Examples of load bearing
                                                                                                     elements typically covered
                                                                                                     under the ten year
                                                                                                     structural warranty.


                                  Girders                      Floor Systems
                                    Columns
                                                           Foundation Systems




   Homes With Original FHA/VA Financing – For Homes with original FHA/VA Financing load-bearing elements also include:
     10.  Roof sheathing.
     11.  For Homes in the State of Colorado: Basement slabs are also included as load-bearing elements for the first four (4) years
          of the Structural Defect warranty period.

   The remaining elements of Your Home are not load-bearing elements under this Structural Defect warranty. A non-exclusive list of
   the non-load-bearing elements in Your Home not covered by this Structural Defect warranty are:
     1.     Non-load-bearing partitions and walls;
     2.     Wall tile or paper, etc.;
     3.     Drywall and plaster;
     4.     Flooring and sub-flooring material;
     5.     Stucco, brick and stone veneer;
     6.     Any type of exterior siding;
     7.     Roof shingles, roof tiles, sheathing, and tar paper;
     8.     Heating, cooling, ventilating, plumbing, electrical and mechanical systems;
     9.     Appliances, fixtures or items of equipment;
     10.    Doors, trim, cabinets, hardware, insulation, paint, stains; and
     11.    Basement, garage, and other interior floating ground-supported concrete slabs.

C. INDIANA RESIDENTS. If Your Home is located in the State of Indiana, Your Home will be free from Defects in materials and
workmanship as defined in the Construction Performance Guidelines contained in Section X of this booklet for a period of two years
from the Effective Date of Warranty, and the roof on Your Home will be free from Defects in faulty workmanship or defective materials
for a period of four years from the Effective Date of Warranty. All other provisions of this warranty remain the same.

HBW_307_101216                                                                                                                         3
                  Case 5:18-cv-02101-CLS Document 8-1 Filed 03/01/19 Page 21 of 61

SECTION III. REPORTING A WARRANTY CLAIM.
A. WORKMANSHIP AND SYSTEMS DEFECTS.
If You believe Your Home has a Defect that is covered under Your Builder/Seller’s Workmanship or Systems Warranty that occurred
during the applicable term of the warranties, You must take the steps described in this Section III,C,1 and 111.D.1.

B. STRUCTURAL DEFECTS.
If You believe Your Home has a Structural Defect that is covered under Your Builder/Seller’s Structural Warranty, You must take the
steps described in Section III.D.2. Notice of Structural Defect must be made by the homeowner, except for Multi-Family Buildings,
notice for each affected building must be made by the homeowners’ association or its designated representative, along with a copy of
the Certificate of Warranty Coverage for each Home in the building.

C. NOTICE TO YOUR BUILDER/SELLER.
     1.     Workmanship and Systems Defect(s) must be reported to the Builder/Seller as soon as possible but no later than fifteen
            (15) days after the expiration of the applicable term of the warranty. Send written notification to Your Builder/Seller listing
            completely the specific Defect(s) and the date the Defect(s) occurred. The Defect will not be covered under this warranty
            if the Notice is received more than fifteen (15) days after the expiration of the warranty term. These time limits are a
            material condition of this warranty. It is recommended (but not required) that Your letter be sent by certified mail, return
            receipt requested so You have a record of when Your letter was sent and received.

D. NOTICE TO 2-10 HBW.
     1.  WORKMANSHIP AND SYSTEMS DEFECTS MUST BE REPORTED TO 2-10 HBW AS SOON AS POSSIBLE BUT NO LATER THAN
         FIFTEEN (15) DAYS AFTER THE EXPIRATION OF THE APPLICABLE TERM OF THE WARRANTY.
         If covered repairs for the Workmanship or Systems Defects are not completed by Your Builder/Seller within sixty (60) days of the
         date You sent Your letter or before the expiration of the warranty term (whichever date comes earlier), You must complete the
         following three steps:
       		       a. Complete the appropriate Notice of Complaint form (“Notice”), which is found at the back of this booklet.
       		       b. Mail or email a copy of the Notice to Your Builder/Seller.
       		       c. Mail or email a copy of the Notice to 2-10 HBW, and include a copy of all correspondence with Your Builder/Seller 		
       		          regarding the Defect(s) in question to:
                                   2-10 Home Buyers Warranty
                                   Warranty Administration Department
                                   13900 East Harvard Avenue
                                   Aurora, CO 80014
                                   Phone: 855.429.2109
                                   Email: warrantyadministration@2-10.com

     2.     WHAT 2-10 HBW WILL DO. Once 2-10 HBW has received Your Notice of Defect, we will notify Your Builder/Seller of Your
            Defect(s). If You and Your Builder/Seller still cannot resolve Your differences even with 2-10 HBW’s conciliation help, then
            You and Your Builder/Seller must arbitrate Your dispute under the arbitration agreement set forth in this booklet.

            2-10 HBW will provide a form for You to request arbitration after You have completed the procedure described above. If
            2-10 HBW determines that Your Builder/Seller cannot or will not participate in arbitration, or Your Builder/Seller refused
            to pay or perform an arbitration award in Your favor, 2-10 HBW will notify You of that fact.

            You must then forward to 2-10 HBW at the address above, a one time $250 claim deductible (check payable to the
            Builder/Seller’s Warranty Insurer stated on Your Certificate of Warranty Coverage). Upon receipt, 2-10 HBW will forward
            the check and Your file to the Builder/Seller’s Warranty Insurer, and the Warranty Insurer will adjust the claim.

            Homes With Original FHA/VA Financing – $250 deductible is collected after the claim is accepted and the amount of the
            loss is determined by the Warranty Insurer.

     3.  Structural Defect(s) must be reported to 2-10 HBW as soon as possible but no later than thirty (30) days after the
         expiration of the applicable term of the warranty. Notice means that You must complete the following two steps:
       		      a. Complete the appropriate Notice of Claim Form for Structural Claims (“Notice”), which is found at the back of 		
                 this booklet.
       		      b. Send a copy of the Notice to 2-10 HBW, and include:
         			            1. A $250 claim investigation fee payable to the Warranty Insurer stated on the Certificate of Warranty 		
         			               Coverage; and
         			            2. A copy of all correspondence with Your Builder/Seller regarding the Structural Defect(s) in question to:


HBW_307_101216                                                                                                                            4
                   Case 5:18-cv-02101-CLS Document 8-1 Filed 03/01/19 Page 22 of 61
                                    2-10 Home Buyers Warranty
                                    Warranty Administration Department
                                    13900 East Harvard Ave
                                    Aurora, CO 80014
                                    Phone: 855.429.2109
                                    warrantyadministration@2-10.com

            If your claim is accepted the $250 claim investigation fee will be refunded.

            Homes With Original FHA/VA Financing – You do not have to send the $250 claim fee investigation fee with Your Notice
            of Claim form.

     4.     WHAT 2-10 HBW WILL DO. Upon receipt of the items identified in D.3 above, 2-10 HBW will forward the check and Your
            file to the Warranty Insurer, and the Warranty Insurer will adjust the claim.

E. MULTI-FAMILY BUILDINGS.
     1.     Coverage of the Common Elements begins on the date the Certificate of Occupancy was issued for the building containing
            Your unit, and Common Elements Structural Defects must be reported within the applicable warranty term for such
            defects. Claims pertaining to Common Elements must be filed by Your condominium association (“Association”) or
            representative designated by the Association using one Notice of Claim form for each affected building. The Notice of
            Claim form must list each unit of the building and a Certificate of Warranty Coverage must be attached for each unit of the
            building. Under the ten year Structural Defect warranty coverage, the maximum claim investigation fee is $250 per unit in
            the building or $5,000 per building, whichever is less. If your claim is accepted the claim investigation fee will be refunded.

SECTION IV. THE OPTION TO REPAIR, REPLACE OR PAY FOR DEFECT AND/OR STRUCTURAL DEFECT.
A. PROVISIONS APPLICABLE TO DEFECT AND/OR STRUCTURAL DEFECT.
The Builder/Seller shall have the option to repair, replace or pay You the reasonable cost of repair of any Defect. The Warranty Insurer
shall have the option to repair, replace or pay You the reasonable cost of repairing any Structural Defect. The design, method and
manner of such repair shall be within the sole discretion of the Builder/Seller or Warranty Insurer, as applicable. After the repair,
replacement or payment for the repair of any Defect or Structural Defect, You must:
      1.     Assign to the Builder/Seller or Warranty Insurer any rights You may have against any other person with respect to the
             Defect or Structural Defect. You must not do anything to prejudice these rights of subrogation.
      2.     Sign and deliver a full and unconditional release of the Builder/Seller and/or Warranty Insurer, in recordable form, of all
             legal obligations with respect to the warranted items and conditions arising from those items.

If an improvement, fixture or property not constructed by the Builder/Seller is damaged or requires removal during the repair of
Your Home, it is Your sole responsibility, and not the responsibility of the Builder/Seller or Warranty Insurer, to pay for the cost of
repair or removal of such improvement, fixture or property. No repair shall extend the term of this express limited warranty as to
any Defect or Structural Defect, including without limitation, the Defect or Structural Defect that was the subject of the repair.

Homes With Original FHA/VA Financing – In the case of cash payments made by the Warranty Insurer, the Warranty Insurer is
required to make payment to You and Your mortgagee. You must provide the name and address of Your mortgagee, the FHA/VA
case number and the loan number (Your HUD settlement statement will have this information) when You file a claim with respect to
a Home with a FHA/VA financed mortgage.

B. ADDITIONAL PROVISIONS APPLICABLE TO THE REPAIR OF STRUCTURAL DEFECT.
The repair of a Structural Defect is limited to:
     1.     The repair of damage to designated load-bearing elements of the Home which is necessary to restore their load-bearing ability;
     2.     The repair of designated non-load-bearing elements, items or systems of the Home, damaged by the Structural Defect,
            which make the Home unsafe, unsanitary, or otherwise unlivable (such as the repair of inoperable windows, doors and the
            restoration of functionality of damaged electrical, plumbing, heating, cooling, and ventilating systems); and
     3.     The repair and cosmetic correction of only those surfaces, finishes and coverings, original with the Home, damaged by the
            Structural Defect, or which require removal and replacement attendant to repair of the structural damage, or to repair
            other damage directly attributable to the Structural Defect.

Repairs of the Structural Defect are intended to restore the Home to approximately the condition just prior to the Structural Defect,
but not necessarily to a like-new condition.

C. ACCESS TO YOUR HOME FOR INSPECTING AND MAKING REPAIRS.
In order to carry out the warranty responsibilities, the Builder/Seller or Warranty Insurer will require access to Your Home. If Your

HBW_307_101216                                                                                                                            5
                   Case 5:18-cv-02101-CLS Document 8-1 Filed 03/01/19 Page 23 of 61
Home is in a Multi-Family Building, You agree (after reasonable notice) to allow access to, or within Your Home during normal
business hours so repairs may be made to any adjacent unit or Common Element. If emergency repairs are necessary and You
cannot be reached within a reasonable time period, You waive such notice. If You do not provide access to Your Home during
normal business hours to inspect, repair, or conduct tests on Your Home as may be required to evaluate or repair a Defect or
Structural Defect, You are relieving the Builder/Seller and Warranty Insurer of all responsibility to make repairs, replace or pay for
any Defect or Structural Defect under this warranty.

In addition to the right to inspect Your Home, the Builder/Seller or Warranty Insurer shall have the right, in advance of any arbitration
concerning Your Home, to re-inspect Your Home if the request for arbitration is made more than sixty (60) days after the last claim
decision concerning the claim that is the subject of the arbitration.

D. THE LIMITS OF YOUR WARRANTY.
Every time Your Builder/Seller and/or Warranty Insurer repairs, replaces, or pays You a reasonable cost of repair of any Defect or
Structural Defect under this warranty, the amount of the cost incurred by Your Builder/Seller and Warranty Insurer is deducted from
the Warranty Limit. When the Warranty Limit is exhausted, there is no longer warranty coverage for Your Home. A claim payment
includes the cost to the Builder/Seller or Warranty Insurer of repairing a Defect or Structural Defect in Your Home covered under this
warranty.

The Warranty Limit for Common Elements in a Multi-Family Building is equal to the sum of the unexpired Warranty Limits for all
enrolled Homes in the building. In the event that all Homes in the Multi-Family Building were not enrolled, the Warranty Limit for
Common Elements Defects or Common Elements Structural Defect coverage shall be reduced pro-rata based upon the ratio of the
original sale price of the non-enrolled Homes compared to the total original sales price of all Homes in the Multi-Family Building. If
the claim payment is for a Common Elements Defect or Common Elements Structural Defect, the Warranty Limit on each Home in the
Multi-Family Building still covered by an unexpired warranty shall be reduced pro-rata in the proportion which the Common Elements
claim payment bears to the total original sales price of all enrolled Homes. Coverage for Your Builder/Seller’s express limited warranty
shall be excess of any other valid and collectible insurance available to You or Your Builder/Seller, whether primary, pro-rata or excess,
and whether or not collected.

E. EMERGENCY REPAIRS.
An emergency means a substantial risk of serious physical damage to the Home or a substantial risk of serious bodily injury
to its occupants if a Defect or Structural Defect is not immediately repaired. If You have an emergency involving a Defect or a
Structural Defect, You must contact Your Builder/Seller, 2-10 HBW or Warranty Insurer immediately, for the purpose of making
emergency repairs or authorizing You to make emergency repairs. If You are unable to contact these parties, You must then (1)
make minimal repairs necessary to avoid the emergency until authorization for more extensive repairs have been approved by
Your Builder/Seller, (2) take any action reasonably necessary to limit additional damage, and (3) report the emergency to the
Builder/Seller and 2-10 HBW on the next business day.

Except for authorized emergency repairs, do not repair or attempt to repair a claimed Defect or Structural Defect before the
Builder/Seller and the Warranty Insurer have had an opportunity to inspect the Defect or Structural Defect. Any attempt to
repair a claimed Defect or Structural Defect, other than an authorized emergency repair, will make it impossible to assess
whether the Defect or Structural Defect was covered by this warranty, whether the repair was correct, cost-effective, necessary,
and effective, or whether the problem could be resolved in another way. Unless an emergency Defect or Structural Defect repair
is authorized, the Builder/Seller and/or the Warranty Insurer will have no responsibility to reimburse any costs due to repair,
replacement, and expenses, including engineering and attorney’s fees.

SECTION V. THE EFFECT OF THIS WARRANTY ON YOUR LEGAL RIGHTS.
To the fullest extent permissible by the applicable law You have accepted this express limited warranty provided in this booklet as
your sole and exclusive warranty for Defects and Structural Defects. All other implied warranties, including, but not limited to, oral or
written statements or representations made by Your Builder/Seller or any implied warranty of habitability, merchantability or fitness,
are disclaimed by Your Builder/Seller and waived by You to the extent possible under the laws of Your state. You may have other
remedies as provided under the law of the state where the Home is located.

*California: The protection provided under this warranty is not in limitation of, but is in addition to any other rights provided to You
under California law.
*Kansas: You have not waived the implied warranties and the warranty is not Your exclusive remedy. You may have other remedies as
provided to You under Kansas law.
*Florida: Units located in Multi-Family Buildings may have additional statutory protection under Florida law.
*Oregon: Units located in Multi-Family Buildings may have additional statutory protection under Oregon law.




HBW_307_101216                                                                                                                              6
                   Case 5:18-cv-02101-CLS Document 8-1 Filed 03/01/19 Page 24 of 61

SECTION VI. ARBITRATION OF DISPUTES.*
To expedite the resolution of any and all claims, disputes and controversies involving You, the Builder/Seller, 2-10 HBW, and/or the
Warranty Insurer arising out of or otherwise relating to this Warranty or the 2-10 HBW Program shall be settled by binding arbitration
pursuant to this self-executing arbitration agreement. Agreeing to arbitration means You are waiving Your right to a jury trial,
class action or consolidation. Any party shall be entitled to recover reasonable attorney’s fees and costs incurred in enforcing this
arbitration agreement. The decision of the arbitrator shall be final and binding and will, if necessary, be entered as a judgment in any
State or Federal court of competent jurisdiction.

A. SELECTING AN ARBITRATION SERVICE.
The arbitration shall be conducted by DeMars & Associates, Ltd. (“DeMars”) or Construction Dispute Resolution Services, LLC (“CDRS”).
The choice of DeMars or CDRC shall be Yours, or if You are not involved, the party who initiates the arbitration. The arbitrating parties,
by mutual agreement, may select an arbitration service other than DeMars or CDRC.

The arbitration shall be conducted in accordance with the arbitration rules in effect with the selected arbitration service. If the state
where the Home or Multi-Family Building is located has a statute which mandates that arbitrators provide certain disclosures relating
to their partiality and/or biases, the selected arbitrator shall be obliged to provide such disclosures and may be disqualified and
replaced pursuant to the procedure set forth in the applicable state’s statute relating to disqualifying potentially biased arbitrators.
The disqualification of an arbitrator will not relieve any party bound by this arbitration agreement of the obligation to arbitrate all
disputes. Following any disqualification of an arbitrator, the parties will arbitrate before a replacement arbitrator.

No arbitration arising out of or otherwise relating to this Warranty or the 2-10 HBW Program shall involve more than one Home
or more than one Multi-Family Building. The arbitrator shall prepare a written arbitration award which sets forth his or her factual
findings and the reasons on which his or her decision is based.

B. DISPUTES CONCERNING THE APPLICATION OF THIS ARBITRATION AGREEMENT.
The Federal Arbitration Act (9 U.S.C. § 1 et seq., (“FAA”)) shall govern the meaning and enforceability of this arbitration agreement to
the exclusion of any state law relating to the meaning or enforceability of arbitration clauses or agreements. Any disputes concerning
the interpretation or enforceability of this arbitration agreement, including without limitation, its revocability or voidability for
any cause, the scope of arbitrable issues, and any defense based upon waiver, estoppel or laches, shall be decided by the parties’
appointed arbitrator.

C. COST OF ARBITRATION.
All administrative fees of the arbitration service and fees of the arbitrator shall be equally allocated among the arbitrating parties, subject
to the discretion of the arbitrator to reallocate such fees as warranted under the substantive law governing the parties’ controversy.

D. AUTHORITY OF ARBITRATOR.
The arbitrator shall not have the power to commit errors of law or legal reasoning. Thus, with regard to the tort, contract, statutory,
or equitable dispute arising out of or otherwise relating to this Warranty or the 2-10 HBW program, the arbitrator shall render an
award in accordance with the substantive law governing the claims, disputes and/or controversies being prosecuted by the claimant.
Specifically, the arbitrator is authorized to award all relief that would otherwise be available in a judicial forum to the claimant or
respondent if the parties’ controversy were litigated in court rather than in an arbitral proceeding.

E. FOR WARRANTIES ISSUED IN CALIFORNIA AND NEVADA.
If Your Home or Multi-Family Building is located within the State of California or within the State of Nevada, the following additional
provisions shall be operative:

The FAA shall govern the enforceability of this arbitration agreement, to the exclusion of any state law (statutory or judicial). If Your
Home or Multi-Family Building is in California, Arbitration shall not, under any circumstances, be stayed or denied enforcement based
on any of the grounds recognized for staying or denying arbitration under California Code of Civil Procedure § 1281.2(c).

With respect to the finality of any resulting arbitration award, and with respect to the procedural and substantive laws relating to
the process of modifying, confirming, or vacating an arbitration award issued in connection with the subject arbitration agreement:
if Your Home or Multi-Family Building is in California, then California law as opposed to the FAA shall be the governing law, and if
Your Home or Multi-Family Building is in Nevada, then Nevada law as opposed to the FAA shall be the governing law. Specifically, it
is the intention of the parties to have any arbitration award subject to judicial review, as was recognized in Cable Connection, Inc. v.
DIRECTV, Inc. (2008) 44 Cal.4th 1334. Thus, the arbitrator shall prepare in writing and provide to the parties an award which includes
factual findings and the reasons on which his or her decision is based. The court shall have the power to review (a) whether the
findings of fact rendered by the arbitrator are supported by substantial evidence and (b) whether, as a matter of law based on such
findings of fact, the award should be confirmed, corrected or vacated. Upon the court’s determination that the arbitrator’s findings

HBW_307_101216                                                                                                                                7
                   Case 5:18-cv-02101-CLS Document 8-1 Filed 03/01/19 Page 25 of 61
are supported by substantial evidence and that his or her disposition of the parties’ controversy is in accordance with the relevant
substantive law, judgment shall be entered in favor of the relevant party consistent with the award.

*Homes With Original FHA/VA Financing – If You are the original owner of Your Home and Your Home has original FHA/VA financing
still in effect, in lieu of any right to have a claim resolved in a judicial proceeding, You may, at Your election, submit to arbitration
all claims, disputes and controversies by or between You, the Builder/Seller, the Warranty Insurer and/or 2-10 HBW, arising from
or related to the Warranty or 2-10 HBW program. In addition, 2-10 HBW and/or the Warranty Insurer will offer pre-arbitration
conciliation at no cost to You. The provisions of this section shall only apply if You are the original owner of the Home and Your Home
has original FHA/VA financing still in effect.

SECTION VII. YOUR RESPONSIBILITIES UNDER THIS EXPRESS LIMITED WARRANTY.
You are responsible for proper maintenance of Your Home including maintaining Builder/Seller-set grades around the Home, planting
trees and shrubs at the proper distance from the Home, and conforming to generally accepted landscape practices for Your region. Your
Builder/Seller is not responsible for problems that arise if You do not meet these responsibilities.

All new homes are constructed of dissimilar materials which have different rates of expansion and contraction due to changes in
temperature or humidity. Your Home will go through a period of settlement and movement, and may experience some minor material
shrinkage, cracking and other events which are normal and customary.

Examples include small cracks in drywall and paint; and separation where dissimilar materials meet each other — for example, where
moldings meet sheetrock, or where tile grout meets a sink. In most cases, paint and caulking is all that is necessary to conceal these
types of blemishes that result from the natural expansion and contraction of construction material. Because these events are normal
and customary, they are not a Defect or Structural Defect that are covered by this express limited warranty.

SECTION VIII. EXCLUSIONS.
This warranty does not provide coverage for any of the following items which are specifically excluded.
         1. Damage to land and other real property that was not part of Your Home, or any property that was not included in the pur-
            chase price stated on the Certificate of Warranty Coverage.
         2. Damage to Defects in driveways, boundary walls, retaining walls and bulkheads (except where boundary walls, retaining
            walls and bulkheads are necessary for the structural stability of the Home), decks, and porches, detached carports, or any
            other appurtenant structure or attachment to the dwelling, fences, landscaping (including sod, seeding, shrubs, trees, plant-
            ings, and lawn irrigation systems), swimming pools, tennis courts, outbuildings, and other exterior recreational facilities, or
            other additions or improvements not a part of Your Home.
         3. Loss or damage which arises while Your Home is being used primarily for nonresidential purposes.
         4. Changes in the level of underground water table which were not reasonably foreseeable at the time of construction of Your
            Home.
         5. Failure of Your Builder/Seller to complete construction, or construction which is noncompliant with plans and specifica-
            tions, violations of local or national building codes, ordinances or standards.
         6. Any condition which has not resulted in actual physical damage to Your Home.
         7. Any loss or damage that is caused or made worse by any of the following causes, whether acting alone or in sequence or
            concurrence with any other cause or causes whatsoever, including without limitation:
            a. Negligence, improper maintenance, defective material or work supplied by, or improper operation by, anyone other
                 than Your Builder/Seller or its employees, agents or subcontractors, including failure to comply with the warranty
                 requirements of manufacturers of appliances, equipment or fixtures;
            b. Your failure to give prompt and proper notice to 2-10 HBW and Your Builder/Seller of any Defect or Structural Defect;
            c. Change of the grading of the ground that does not comply with accepted grading practices, or failure to maintain the
                 original grade;
            d. Riot or civil commotion, war, terrorism, vandalism, hurricane, tornado or other windstorm, fire, explosion, blasting,
                 smoke, water escape, tidal wave, flood, hail, snow, ice storm, lightning, falling trees or other objects, aircraft, vehicles,
                 mudslide, landslide, avalanche, earthquake, volcanic eruption, mine shaft, sinkholes or geological phenomena involving
                 subsurface slope instability;
            e. Abuse or use of Your Home, or any part thereof, beyond the reasonable capacity of such part for such use;
            f.   Microorganisms, fungus, decay, wet rot, dry rot, soft rot, rotting of any kind, mold, mildew, vermin, termites, insects,
                 rodents, birds, wild or domestic animals, plants, corrosion, rust, radon, radiation, chemical reaction, formaldehyde,
                 asbestos, any solid, liquid or gaseous pollutant, contaminant, toxin, irritant or carcinogenic substance, whether organic
                 or inorganic, and electromagnetic field or emission, including any claim of health risk or uninhabitability based on any
                 of the foregoing*; or
            g. Your failure to minimize or mitigate any defect, condition, loss or damage as soon as it is practical.
      8.    Any loss or damage caused by buried debris, underground springs, sinkholes, mineshafts or other anomalies which were
            not reasonably foreseeable in a building site You provided.

HBW_307_101216                                                                                                                               8
                  Case 5:18-cv-02101-CLS Document 8-1 Filed 03/01/19 Page 26 of 61
     9.      Loss caused, in whole or in part, by any peril or occurrence for which compensation is provided by state legislation or public
             funds.
     10.     Costs of shelter, transportation, food, moving, storage, or other incidental expenses related to relocation during repair, or
             any other costs due to loss of use, inconvenience, or annoyance.
     11.     Diminished market value of Your Home**.
     12.     Any and all consequential loss or damage, including without limitation, any damage to property not covered by this warran-
             ty, any damage to personal property, any damage to property which You do not own, any bodily injury or personal injury of
             any kind, including physical or mental pain and suffering and emotional distress, and any medical or hospital expenses, or
             lost profits.
     13.     Any and all exclusions set forth in Section X (Construction Performance Guidelines).
     14.     Any Defect or Structural Defect first occurring after the applicable term of the warranty expires.
     15.     Defects or Structural Defects that first occur or You knew about prior to the Effective Date of Warranty such as “walk-
             through” or “punch list” items.
     *Homes With Original FHA/VA Financing – If You are the original owner and Your Home has original FHA/VA financing still in
     effect, termite damage shall be covered for one year from the Effective Date of Warranty.
     **Homes With Original FHA/VA Financing – If You are the original owner and Your Home has original FHA/VA financing still
     in effect. Diminished market value of the Your Home is not excluded.

SECTION IX. MANUFACTURERS AND OTHER SIMILAR WARRANTIES.
Your warranty does not apply to appliances and manufactured items of equipment including, but not limited to, heating,
ventilation, and mechanical equipment (except as specifically defined in the Construction Performance Guidelines) or any other
item which is covered by a manufacturer’s warranty, nor does it cover deficiency in any systems that are caused by failure of any
such appliance or manufactured item. Your Builder/Seller assigns to You all rights under manufacturers’ warranties on appliances
and items of equipment included in Your Home.

SECTION X. CONSTRUCTION PERFORMANCE GUIDELINES.
A. WORKMANSHIP AND SYSTEMS.
The following Construction Performance Guidelines apply only to the one year workmanship and two year systems warranty. The
Construction Performance Guidelines are standards that Your Builder/Seller’s construction should meet. Noncompliance with these
construction guidelines calls for corrective action by Your Builder/Seller. Builder/Seller will endeavor to match and replace with
Your original choice of colors and materials, except where You custom-ordered the items. Builder/Seller cannot be responsible for
discontinued items, changes in dye lots, colors or patterns, or items ordered outside of the original construction, or normal wear
and deterioration.

It is virtually impossible to develop Construction Performance Guidelines for each possible deficiency. Therefore, the construction
industry and 2-10 HBW have attempted to identify the most common actual physical damage deficiencies that occur and also
who has responsibility for the guideline, Your Builder/Seller, or You. Where a specific Construction Performance Guideline has not
been specified, the guidelines found in the publication Residential Construction Performance Guidelines 5th Edition-Contractor
Reference, National Association of Home Builders (NAHB), will apply. Copies of this publication may be special ordered through
most book retailers, or purchased directly from the NAHB bookstore by calling 1.800.223.2665. The NAHB bookstore may also
be reached online at BuilderBooks.com. If an item is not covered in that publication, locally accepted trade practices of the
construction industry will be used.

B. MEASUREMENTS.
To determine whether cracks, open joints, separations, or gaps are within the Construction Performance Guidelines You can use a steel
rule or tape measure. The edges of U.S. Coins can also be used for approximate measurements as follows:
             Dime = approximately 1/32 inch
             Quarter = approximately 1/16 inch
To measure bow, out of plumb, and levelness You can use either a 32-inch level or adapt the more common 48-inch carpenter’s level.




HBW_307_101216                                                                                                                            9
                 Case 5:18-cv-02101-CLS Document 8-1 Filed 03/01/19 Page 27 of 61




                                  THIS PAGE INTENTIONALLY LEFT BLANK




HBW_307_101216
                     Case 5:18-cv-02101-CLS Document 8-1 Filed 03/01/19 Page 28 of 61
                                                                            		   Siding, Loose or Fallen - Page 19
                                                                            		   Siding, Bowed - Page 19
                                                                           		    Siding, Nail Stains - Page 20
                                                                             5.6 Roofing - Page 20
                                                                          		     Roof Shingles, Blown Off - Page 20
   INDEX                                                                  		     Shingles, Defective - Page 20
   CONSTRUCTION                                                           		     Standing Water, Built-Up Roofs - Page 20
   PERFORMANCE                                                               5.7 Sheet Metal - Page 20
                                                                          		     Gutters and Downspouts, Leak - Page 20
   GUIDELINES
                                                                          		     Gutter, Water Remains - Page 20
                                                                             6.  Doors and Windows - Page 21
                                                                             6.1 Doors, Interior/Exterior - Page 21
                                                                          		     Doors, Interior/Exterior, Warpage - Page 21
1 YEAR WORKMANSHIP                                                        		     Doors, Binding, Does Not Lock - Page 21
                                                                          		     Door Panels, Shrink - Page 21
1.     Site Work - Page 13                                                		     Door Panels, Split - Page 21
1.1 Grading - Page 13                                                     		     Doors, Drag on Carpet - Page 21
1.2 Drainage - Page 13                                                    		     Doors, Interior, Excessive Opening - Page 21
       Soil Erosion - Page 13                                                6.2 Garage Doors - Page 21
       Grassed or Landscaped Areas - Page 13                              		     Garage Door, Operation and Fit - Page 21
2.     Foundation and Concrete - Page 14                                     6.3 Wood, Plastic and Metal Windows - Page 21
2.1 Cast-In Place Concrete - Page 14                                      		     Window, Operation - Page 22
       Basement Floor - Page 14                                           		     Windows, Double Hung, Do Not Stay Open - Page 22
       Attached Garage Floor Slab - Page 14                               		     Windows, Condensation/Frost - Page 21
       Concrete Slab on Grade Floors - Page 14                               6.4 Hardware - Page 22
       Uneven Concrete Floor Slabs - Page 14                              		     Hardware, Operation - Page 22
       Interior Concrete, Pitting Scaling or Spalling - Page 14              6.5 Storm Doors, Windows and Screens - Page 22
       Basement Floor, Efflorenscence - Page 14                           		     Storm Doors, Windows and Screens, Operation, Fit - Page 22
       Brick or Masonry Edging - Page 15                                     6.6 Weather-Stripping and Seals - Page 22
       Stoops and Steps - Page 15                                         		     Doors and Windows, Drafts - Page 22
2.2 Construction and Control Joints - Page 15                                6.7 Glass and Glazing - Page 22
3.     Masonry - Page 15                                                  		     Insulated Glass, Clouding and Condensation - Page 22
3.1 Unit Masonry (Brick, Block and Stone ) - Page 15                         7.  Finishes - Page 23
       Concrete Block Basement Walls, Cracks - Page 15                       7.1 Lath and Plaster - Page 23
       Concrete Block Basement Walls, Bowed - Page 15                     		     Plaster Walls and Ceiling, Cracks - Page 23
3.2 Stucco and Cement Plaster - Page 15                                      7.2 Drywall - Page 23
       Exterior Stucco Wall - Page 16                                     		     Drywall Cracks - Page 23
4.     Carpentry - Page 16                                                		     Drywall, Nail Pops, Blisters, Blemishes - Page 23
4.1 Plywood and Joists - Page 16                                          		     Drywall, Corner Bead, Joint Compound, Trowel Marks, 		
       Wood Framed Floors, Uneven - Page 16                               		     Blisters - Page 23
       Walls or Ceilings, Bowed - Page 16                                    7.3 Hard Surfaces - Page 23
       Wood Frame Walls, Plumb - Page 16                                  		     Flooring, Broken, Loose - Page 23
       Wood Beam/Post, Split - Page 16                                    		     Grouting, Cracks - Page 24
       Exterior Sheathing and Subflooring - Page 17                          7.4 Resilient Flooring - Page 24
       Wood Floor, Square - Page 17                                       		     Resilient Flooring, Nail Pops - Page 24
4.2 Finish Carpentry - Page 17                                            		     Resilient Flooring, Depressions or Ridges - Page 24
       Exterior Trim - Page 17                                            		     Resilient Flooring, Adhesion - Page 24
       Interior Trim - Page 17                                            		     Resilient Flooring, Seams, Shrinkage - Page 24
       Interior Trim, Split - Page 17                                        7.5 Hardwood or Laminate Flooring - Page 25
       Interior Trim, Hammer Marks - Page 17                              		     Wood Flooring, Cupping, Joints, Separation - Page 25
       Exposed Nail Heads, Woodwork - Page 17                                7.6 Painting - Page 25
5.     Thermal and Moisture Protection - Page 18                          		     Paint, Knot and Wood Stains - Page 25
5.1 Waterproofing - Page 18                                               		     Exterior Paint, Stain, Peels or Deteriorates - Page 25
       Basement, Foundation, Crawl Space, Leaks - Page 18                 		     Painting, Repair Work - Page 25
5.2 Insulation - Page 18                                                  		     Painted Surfaces, Mildew or Fungus - Page 25
       Insufficient Insulation - Page 18                                  		     Lacquer, Varnish, Deterioration - Page 26
       Sound Transmission - Page 18                                       		     Paint, Interior Coverage - Page 26
5.3 Ventilation and Noise Control - Page 18                               		     Paint, Splatter, Smears - Page 26
       Crawl Spaces, Inadequate Ventilation, Moisture Control - Page 18      7.7 Wall Covering - Page 26
       Attics/Roofs, Inadequate Ventilation, Moisture Control - Page 19          Wall Covering, Peeling - Page 26
       Attic Vents/Louvers, Leak - Page 19                                       Wall Covering, Pattern Mismatched - Page 26
       Exhaust Fans, Bath/Kitchen, Vented Into Attic - Page 19                   Wall Covering, Homeowner Installed, Lumps and Ridges - Page 26
5.4 Sealants - Page 19                                                       7.8 Carpeting - Page 26
5.5 Exterior Siding - Page 19                                                    Carpet, Seams Do Not Meet - Page 26
       Siding, Delamination, Splitting, Deterioration - Page 19

HBW_307_101216                                                                                                                               11
                    Case 5:18-cv-02101-CLS Document 8-1 Filed 03/01/19 Page 29 of 61
          Carpet, Color Variations - Page 27
          Carpet, Stretch, Loosen - Page 27
    8. Specialities - Page 27
    8.1 Fireplaces - Page 27
          Fireplace, Chimney, Operation - Page 27
          Chimney, Separation - Page 27
          Hearth, Cracks - Page 27
    9. Cabinets and Vanities - Page 28
    9.1 Kitchen Cabinets and Vanities - Page 28
          Cabinet Doors, Drawers, Bind - Page 28
          Cabinet Doors, Drawers Warping - Page 28
          Cabinets, Gaps - Page 28
    9.2 Countertops - Page 28
          Countertops, Surface Cracks, Delamination - Page 28
    10.   Mechanical - Page 28
    10.1 Plumbing - Page 28
          Faucet, Valve, Leak - Page 28
          Plumbing Fixtures, Fittings, Appliances Defective - Page 28
    10.2 Water Supply - Page 28
          Plumbing, Fixtures, Staining - Page 28
          Water Pipes, Noisy - Page 29
    10.3 Heating and Air Conditioning- Page 29
          Heat Inadequate - Page 29
          Cooling Inadequate - Page 29
          Ductwork, Heating Piping, Insulation - Page 29
          Condensation Lines, Clog - Page 29
          Evaporative Cooling, Operation - Page 30
          Ductwork, Noise - Page 30
          Ductwork, Oil Canning - Page 30
    11.   Electrical Components - Page 30
    11.1 Switches and Receptacles - Page 30
          Electrical Outlets, Drafts - Page 30
          Electrical Outlets, Switches, Fixtures Malfunction - Page 30
          Light Fixture, Tarnish - Page 30
    11.2 Service and Distribution - Page 30
          Ground Fault Interrupter (GFCI) Trips - Page 30
    11.3 Cable, Telephone and Ethernet - Page 31

2 YEAR SYSTEMS

    12.   Mechanical - Page 31
    12.1 Septic Tank Systems - Page 31
          Septic Tank, Operation - Page 31
    12.2 Plumbing - Page 32
          Plumbing Pipes, Freeze - Page 32
          Plumbing Pipes, Leak - Page 32
          Sanitary Sewers, Waster, Drain Lines Clog - Page 32
    12.3 Water Supply - Page 32
          Water Supply, Fails - Page 32
    12.4 Heating and Air Conditioning - Page 32
          Refrigerant Lines, Leak - Page 32
          Ductwork, Separates - Page 33
    13.   Electrical System - Page 33
    13.1 Electrical Conductors - Page 33
          Wiring, Designed Load, Failure - Page 33




HBW_307_101216                                                                         12
                    Case 5:18-cv-02101-CLS Document 8-1 Filed 03/01/19 Page 30 of 61
  ITEMS COVERED UNDER THE 1-YEAR WORKMANSHIP COVERAGE

  DEFICIENCY                          CONSTRUCTION                          BUILDER/SELLER                        EXCLUSION
                                      PERFORMANCE                           RESPONSIBILITY
                                      GUIDELINES

  1. Site Work

  1.1 Grading
  Settling of ground around           Settling of ground around             If Builder/Seller has provided
  foundation, utility trenches or     foundation walls, utility             final grading, Builder/Seller shall
  other areas on the property         trenches or other filled areas        fill settled areas affecting proper
  where excavation and backfill       that exceeds a maximum of             drainage, one time only, during
  have taken place that affect        6-inches from finished grade          the first year warranty term.
  drainage away from Home.            established by Builder/Seller.        You are responsible for removal
                                                                            and replacement of shrubs and
                                                                            other landscaping affected by
                                                                            placement of the fill.

  1.2 Drainage
  Improper surface drainage.          Necessary grades and swales           Builder/Seller is only responsible    Standing or ponding water
                                      shall be established to provide       for initially establishing the        outside of defined swales
                                      proper drainage away from the         proper grades, swales and             and beyond 10-feet from the
                                      Home. Site drainage, under the        drainage away from Home.              foundation of the Home, or that
                                      limited warranty, is limited to       You are responsible for               is within 10-feet but is caused
                                      grades and swales within 10-feet      maintaining such grades and           by unusual grade conditions,
                                      of the foundation of the Home.        swales once constructed by the        or retention of tree areas, is
                                      Standing or ponding water shall       Builder/Seller. Builder/Seller        not considered a deficiency.
                                      not remain in these areas for a       is not responsible for drainage       Standing or ponding water
                                      period longer than 24-hours after     deficiencies attributable to          caused by changes in the grade
                                      a rain, except in swales that drain   grading requirements imposed          or placement of sod, fencing,
                                      from adjoining properties or          by state, county, or local            or any other obstructions by
                                      where a sump pump discharges.         governing agencies.                   You are excluded from limited
                                      In these areas an extended                                                  warranty coverage.
                                      period of 48-hours is to be
                                      allowed for water to dissipate.
                                      The possibility of standing water
                                      after an unusually heavy rainfall
                                      should be anticipated and is not
                                      to be considered a deficiency. No
                                      grading determination is to be
                                      made while there is frost or snow
                                      or when the ground is saturated.

  Soil Erosion.                       NONE. NO COVERAGE.                    NONE. Builder/Seller is               Soil erosion and runoff caused
                                                                            not responsible for soil              by failure of You to maintain the
                                                                            erosion due to acts of God,           properly established grades,
                                                                            weather conditions, property          drainage structures and swales;
                                                                            alterations by the homeowner,         stabilized soil, sodded, seeded
                                                                            construction on adjacent              and landscaped areas; are
                                                                            properties, utility company’s         excluded from limited warranty
                                                                            work or other conditions              coverage.
                                                                            beyond the Builder/Seller’s
                                                                            control.

  Grassed or landscaped areas,        Landscaped areas that are             Restore grades, seed and              Replacement of trees and large
  which are disturbed or damaged      disturbed during repair work are      landscape to meet original            bushes that existed at the time
  due to work performed by            deficiencies.                         condition.                            Home was constructed or those
  Builder/Seller on the property in                                                                               added by You after occupancy or
  correcting a deficiency.                                                  Builder/Seller is not responsible     those that subsequently die are
                                                                            for grassed or landscaped areas       excluded from limited warranty
                                                                            which are damaged by others,          coverage.
                                                                            including any work performed
                                                                            by public or private utility
                                                                            companies.


HBW_307_101216                                                                                                                                        13
                     Case 5:18-cv-02101-CLS Document 8-1 Filed 03/01/19 Page 31 of 61
  ITEMS COVERED UNDER THE 1-YEAR WORKMANSHIP COVERAGE

  DEFICIENCY                           CONSTRUCTION                         BUILDER/SELLER                     EXCLUSION
                                       PERFORMANCE                          RESPONSIBILITY
                                       GUIDELINES

  2. Foundation and Concrete

  2.1 Cast-In Place Concrete
  Basement or foundation wall          Concrete cracks greater than         Repair non-structural cracks by    Shrinkage cracks are not unusual
  cracks, other than expansion or      1/4-inch in width, or which          surface patching. These repairs    and are inherent in the concrete
  control joints.                      allow exterior water to leak into    should be made toward the          curing process.
                                       basement, are deficiencies.          end of the first year of limited
                                                                            warranty coverage to permit
                                                                            normal stabilizing of the Home
                                                                            by settling.

  Cracking of basement floor.          Minor cracks in concrete             Repair cracks exceeding
                                       basement floors are common.          maximum tolerance by surface
                                       Cracks exceeding 1/4-inch in         patching or other methods, as
                                       width or 3/16-inch in vertical       required.
                                       displacement are deficiencies.

  Cracking of attached garage          Cracks in concrete garage            Builder/Seller shall repair        Builder/Seller is not responsible
  floor slab.                          floor greater than 3/16-inch in      excessive cracks in the slab       for failure to match existing floor
                                       width or 3/16-inch in vertical       by filling, chipping out and       in color and texture, due to the
                                       displacement are deficiencies.       surface patching, or other         nature of the material.
                                                                            suitable method to meet the
                                                                            Construction Performance
                                                                            Guideline. Repaired area may
                                                                            not match the existing floor in
                                                                            color and texture.

  Settlement, heave, or separation     Concrete garage floor should         Builder/Seller will make a
  of garage floor slab.                not settle, heave, or separate       reasonable and cost effective
                                       in excess of 1-inch from the         effort to meet the Construction
                                       structure.                           Performance Guideline.

  Cracks in concrete slab-on-grade     Cracks that rupture or               Repair cracks as required so as
  floors, with finish flooring.        significantly impair the             not to be apparent when the
                                       appearance or performance of         finish flooring material is in
                                       the finish flooring material are     place. Repair or replace finish
                                       deficiencies.                        flooring.

  Uneven concrete floor slabs.         Except for basement floors or        Repair/replace to meet the
                                       where a floor or a portion of        Construction Performance
                                       floor has been designed for          Guidelines. Where applicable,
                                       specific drainage purposes,          surface patching is an accepted
                                       concrete floors in rooms finished    method of repair. Reinstall
                                       for habitability by Builder/Seller   or replace any finish flooring
                                       shall not have pits, depressions     material as necessary.
                                       or area or unevenness exceeding
                                       3/8-inch in 32-inches.

  Interior concrete work is pitting,   Interior concrete surfaces           Builder/Seller shall take          Builder/Seller is not responsible
  scaling, or spalling.                that disintegrate to the             whatever corrective action is      for deterioration caused by
                                       extent that aggregate is             necessary to repair or replace     salt, chemicals, mechanical
                                       exposed and loosened under           defective concrete surfaces.       implements, or other factors
                                       normal conditions of use are                                            beyond the Builder/Seller’s
                                       deficiencies.                                                           control.

  Efflorescence is present on          NONE. NO COVERAGE.                   NONE. This is a normal
  surface of basement floor.                                                condition.



HBW_307_101216                                                                                                                                       14
                    Case 5:18-cv-02101-CLS Document 8-1 Filed 03/01/19 Page 32 of 61
    ITEMS COVERED UNDER THE 1-YEAR WORKMANSHIP COVERAGE

    DEFICIENCY                           CONSTRUCTION                          BUILDER/SELLER                        EXCLUSION
                                         PERFORMANCE                           RESPONSIBILITY
                                         GUIDELINES

    Separation of brick or masonry       It is common for the joint to         Grout crack fully and reset
    edging from concrete slab or         crack between concrete and            loose masonry where required.
    step.                                masonry due to the dissimilarity      Replacement of masonry
                                         of the materials. Cracks in excess    material, if required, shall
                                         of 1/4-inch are a deficiency.         match the existing as closely as
                                                                               possible.

    Settling, heaving, or separation     Stoops and steps that have            Builder/Seller will make a
    of stoops and steps.                 settled, heaved, or separated in      reasonable and cost effective
                                         excess of 1-inch from Home are a      effort to meet the Construction
                                         deficiency.                           Performance Guideline.

    2.2 Construction and Control Joints
    Separation or movement               NONE. NO COVERAGE.                    NONE.                                 Concrete slabs are designed to
    of concrete slabs within the                                                                                     move at construction and control
    structure at construction                                                                                        joints. Control joints are placed
    and control joints.                                                                                              in concrete for the purpose of
                                                                                                                     encouraging cracking to take
                                                                                                                     place at the joints instead of
                                                                                                                     random locations.

    3. Masonry

    3.1 Unit Masonry (Brick, Block and Stone)
    Cracks in masonry, brick, or stone   Small hairline cracks resulting       Builder/Seller will repair cracks
    veneer.                              from shrinkage are common             that exceed 1/4-inch by tuck
                                         in mortar joints of masonry           pointing and patching. These
                                         construction. Cracks greater than     repairs should be made toward
                                         1/4-inch in width or are visible      the end of the first year of
                                         from a distance in excess of 20-      limited warranty coverage to
                                         feet are deficiencies.                permit Home to stabilize and
                                                                               normal settlement to occur.
                                                                               Builder/Seller is not responsible
                                                                               for color variations between
                                                                               existing and new mortar.

    Cracks in concrete block             Small shrinkage cracks that do        Builder/Seller shall investigate to
    basement walls.                      not affect the structural ability     determine cause. Builder/Seller
                                         of masonry foundation walls are       shall take the necessary steps
                                         not unusual. Cracks 1/4-inch or       to remove the cause and make
                                         greater in width are deficiencies.    repairs by pointing and patching,
                                                                               reinforcement or replacement of
                                                                               the defective courses.

    Concrete block basement wall is      Block concrete walls shall not        Builder/Seller shall repair
    bowed.                               bow in excess of 1-inch in 8-feet     basement walls that are bowed
                                         when measured from the base to        in excess of 1-inch in 8-feet.
                                         the top of the wall.

    3.2 Stucco & Cement Plaster
    Cracking or spalling of stucco and   Hairline cracks in stucco or cement   Scrape out cracks and spalled         Builder/Seller is not responsible
    cement plaster.                      plaster are common especially if      areas, one time only during the       for failure to match color
                                         applied directly to masonry back-     first year warranty term. Fill        or texture, due to nature of
                                         up. Cracks greater than 1/8-inch      with cement plaster or stucco to      material.
                                         in width or spalling of the finish    match finish and color as close
                                         surfaces are deficiencies.            as possible.



HBW_307_101216                                                                                                                                           15
                    Case 5:18-cv-02101-CLS Document 8-1 Filed 03/01/19 Page 33 of 61
  ITEMS COVERED UNDER THE 1-YEAR WORKMANSHIP COVERAGE

  DEFICIENCY                         CONSTRUCTION                          BUILDER/SELLER                        EXCLUSION
                                     PERFORMANCE                           RESPONSIBILITY
                                     GUIDELINES

     Separation of coating from        The coating shall not separate        Builder/Seller shall repair           Builder/Seller is not
     base on exterior stucco wall.     from the base on an exterior          areas where the coating has           responsible for failure to
                                       stucco wall.                          separated from the base.              match color or texture due to
                                                                                                                   the nature of the material.

  4. Carpentry and Framing

  4.1 Plywood and Joists
  Wood subfloor squeaks or           Loud and objectionable squeaks        Builder/Seller will refasten any      Floor squeaks may occur when
  seems loose.                       caused by improper installation       loose subfloor or take other          a subfloor that has come loose
                                     or loose subfloor are deficiencies,   corrective action to reduce           from the joists is deflected by
                                     but a totally squeakproof floor       squeaking to the extent possible      the weight of a person and rubs
                                     cannot be guaranteed.                 within reasonable repair              against the nails that hold it in
                                                                           capability without removing           place. Squeaks may also occur
                                                                           floor and ceiling finishes.           when one joist is deflected
                                                                                                                 while the other members
                                                                                                                 remain stationary. Because
                                                                                                                 the Construction Performance
                                                                                                                 Guidelines requires the Builder/
                                                                                                                 Seller to make a reasonable
                                                                                                                 attempt to eliminate squeaks
                                                                                                                 without requiring removal of
                                                                                                                 floor and ceiling finishes, nailing
                                                                                                                 loose subflooring with casing
                                                                                                                 nails into the carpet surface and
                                                                                                                 countersinking the head is an
                                                                                                                 acceptable practice.

  Uneven wood framed floors.         Wood floors shall not have            Correct or repair to meet the
                                     more than a 1/4-inch ridge or         Construction Performance
                                     depression within any 32-inch         Guidelines.
                                     measurement.

  Bowed stud walls or ceilings.      All interior and exterior frame       Exterior and interior frame walls
                                     walls or ceilings have slight         or ceilings bowed in excess of
                                     variations on the finish surfaces.    the allowable standard shall
                                     Walls or ceilings that are bowed      be corrected to meet the
                                     more than 1/2-inch within a           allowances of the Construction
                                     32-inch horizontal measurement;       Performance Guidelines.
                                     or 1/2-inch within any 8-foot
                                     vertical measurement, are
                                     deficiencies.

  Wood frame walls out of plumb.     Wood frame walls that are             Make necessary repairs to meet
                                     more than 3/8-inch out of             the Construction Performance
                                     plumb for any 32-inch vertical        Guidelines.
                                     measurement are a deficiency.

  Wood beam or post is split.        Beams or posts, especially            Builder/Seller shall repair or        Some characteristics of drying
                                     those 2 1/2-inches or greater         replace as required. Filling splits   wood are beyond the control
                                     in thickness, will sometimes          is acceptable to have structural      of the builder and cannot be
                                     split as they dry subsequent to       members meet the guideline.           prevented.
                                     construction. Splits exceeding
                                     3/8-inch in width and more
                                     than 4-inches in length are
                                     deficiencies.




HBW_307_101216                                                                                                                                         16
                       Case 5:18-cv-02101-CLS Document 8-1 Filed 03/01/19 Page 34 of 61
  ITEMS COVERED UNDER THE 1-YEAR WORKMANSHIP COVERAGE

  DEFICIENCY                           CONSTRUCTION                           BUILDER/SELLER                       EXCLUSION
                                       PERFORMANCE                            RESPONSIBILITY
                                       GUIDELINES

  Exterior sheathing and               Sheathing and subflooring              Builder/Seller shall repair or
  subflooring which delaminates        delaminating or swelling on the        replace subflooring or sheathing
  or swells                            side that the finish material has      as required. Replacement of the
                                       been applied is a deficiency.          finish materials, when necessary,
                                                                              shall be done to match the
                                                                              existing finish as closely as
                                                                              possible.

  Wood floor is out of square.         The diagonal of a triangle with        Builder/Seller shall make
                                       sides of 12-feet and 16-feet along     necessary modifications to
                                       the edges of the floor shall be 20-    any floor not complying with
                                       feet plus or minus 1/2-inch.           the Construction Performance
                                                                              Guidelines.

  4.2 Finish Carpentry
  Unsatisfactory quality of finished   Joints between exterior trim           Repair open joints and touch up
  exterior trim and workmanship.       elements and siding or masonry,        finish coating where required
                                       which are in excess of 1/4-inch,       to match existing as closely
                                       are deficiencies. In all cases,        as possible. Caulk open joints
                                       the exterior trim abutting             between dissimilar materials.
                                       masonry siding shall be capable
                                       of performing its function to
                                       exclude the elements.

  Unsatisfactory quality of finished   Joints between moldings                Repair defective joints and touch
  interior trim and workmanship.       and adjacent surfaces that             up finish coating where required
                                       exceed 1/8-inch in width are           to match as closely as possible.
                                       deficiencies.                          Caulking is acceptable.

  Interior trim is split.              Splits, cracks, and checking           Builder/Seller will repair the
                                       greater than 1/8-inch in width         affected area to meet the
                                       are deficiencies.                      Construction Performance
                                                                              Guideline, one time only within
                                                                              the first year of limited warranty
                                                                              coverage. Refinished or replaced
                                                                              areas may not match surrounding
                                                                              surfaces exactly.

  Hammer marks visible on interior     Hammer marks on interior trim          Builder/Seller shall fill hammer
  trim.                                shall not be readily visible from a    marks and refinish or replace
                                       distance of 6-feet under normal        affected trim to meet the
                                       lighting conditions.                   Construction Performance
                                                                              Guidelines. Refinished or
                                                                              replaced areas may not match
                                                                              surrounding areas exactly.

  Exposed nail heads in woodwork.      Setting nails and filling nail holes   Fill nail holes where required       Nail holes do not have to be
                                       are considered part of painting        and if necessary, touch up paint,    filled where the surface finish is
                                       and finishing. After painting or       stain, or varnish to match as        not conducive or so designed to
                                       finishing, nails and nail holes        closely as possible.                 have nail holes filled because of
                                       shall not be readily visible from a                                         the product. Nail holes in base
                                       distance of 6-feet under normal                                             and trim in unfinished rooms or
                                       lighting conditions.                                                        closets do not have to be filled.




HBW_307_101216                                                                                                                                          17
                     Case 5:18-cv-02101-CLS Document 8-1 Filed 03/01/19 Page 35 of 61
  ITEMS COVERED UNDER THE 1-YEAR WORKMANSHIP COVERAGE

  DEFICIENCY                         CONSTRUCTION                          BUILDER/SELLER                        EXCLUSION
                                     PERFORMANCE                           RESPONSIBILITY
                                     GUIDELINES

  5. Thermal and Moisture Protection

  5.1 Waterproofing
  Leaks in basement or in            Leaks resulting in actual trickling   Take such action as is necessary      Leaks caused by landscaping
  foundation/crawl space.            of water through the walls or         to correct basement and crawl         improperly installed by You or
                                     seeping through the floor are         space leaks, except where the         failure by You to maintain proper
                                     deficiencies.                         cause is determined to be the         grades are excluded from limited
                                                                           result of Your negligence. Where      warranty coverage. Dampness
                                                                           a sump pit has been installed         in basement and foundation
                                                                           by Builder/Seller in the affected     walls or in concrete basement
                                                                           area but the sump pump was            and crawl space floors is often
                                                                           not contracted for or installed       common to new construction
                                                                           by Builder/Seller, no action is       and is not a deficiency.
                                                                           required until a properly sized
                                                                           pump is installed by You in an
                                                                           attempt to correct the condition.
                                                                           Should the condition continue
                                                                           to exist, then Builder/Seller shall
                                                                           take necessary action to correct
                                                                           the problem.

  5.2 Insulation
  Insufficient insulation.           Insulation that is not installed      Builder/Seller shall install
                                     around all habitable areas in         insulation of sufficient thickness
                                     accordance with established           and characteristics to meet
                                     local industry standards is a         the local industry standards.
                                     deficiency.                           In the case of dispute, cost for
                                                                           investigating the sufficiency
                                                                           of insulation and restoring
                                                                           areas to prior condition is to be
                                                                           borne by You if it is found that
                                                                           the standard has been met by
                                                                           Builder/Seller.

  Sound transmission between         NONE. NO COVERAGE.                    NONE. NO COVERAGE.                    NO COVERAGE is provided
  rooms, floor levels, adjoining                                                                                 for soundproofing.
  condominium units in a building,
  or from the street into Home.

  5.3 Ventilation and Noise Control
  Water accumulates in a vented      Crawl spaces should be graded         Builder/Seller shall take             Builder/Seller is not responsible
  crawl space.                       and proper exterior foundation        corrective measures to meet           for water accumulation caused
                                     drains installed as required          the Construction Performance          by failure by You to maintain
                                     by the prevailing building            Guideline.                            the properly established grades,
                                     codes to prevent water from                                                 drainage structures, and swales.
                                     accumulating.

  Condensation is evident on the     Builder/Seller will install the       Builder/Seller shall take             Builder/Seller is not responsible
  vented crawl space surfaces.       ventilation and vapor barrier         correction actions to meet            for temporary conditions that
                                     required by the prevailing            the Construction Performance          cause condensation that cannot
                                     building code.                        Guideline. If the crawl space         be eliminated by ventilation
                                                                           is ventilated as required by          and a vapor barrier. Sealed and
                                                                           applicable building codes, then       conditioned crawl spaces do not
                                                                           no corrective action is required      require ventilation and are not
                                                                           by the Builder/Seller.                deficiencies.




HBW_307_101216                                                                                                                                       18
                     Case 5:18-cv-02101-CLS Document 8-1 Filed 03/01/19 Page 36 of 61
  ITEMS COVERED UNDER THE 1-YEAR WORKMANSHIP COVERAGE

  DEFICIENCY                          CONSTRUCTION                         BUILDER/SELLER                       EXCLUSION
                                      PERFORMANCE                          RESPONSIBILITY
                                      GUIDELINES

  Inadequate ventilation or           Attics or roofs shall have           Builder/Seller shall investigate     You are responsible for keeping
  moisture control in attics          adequate ventilation to remove       to determine cause, and make         existing vents unobstructed.
  or roofs.                           moisture, or other approved          necessary repairs. Corrective
                                      method of moisture control.          action may include the               Locally approved and properly
                                      Ventilation or other moisture        installation of properly sized       constructed “hot roof” or other
                                      control methods shall be             louvers, vents, vapor retarder, or   alternative roof designs may
                                      considered inadequate if there is    other locally approved method        not require ventilation, and
                                      damage to supporting members         of moisture control.                 where there is no evidence of
                                      or insulation due to moisture                                             moisture damage to supporting
                                      accumulation.                                                             members or insulation, are not
                                                                                                                deficiencies.

  Attic vents or louvers leak.        Attic vents and louvers shall not    Builder/Seller shall repair          Infiltration of wind-driven rain
                                      leak.                                or replace the roof vents            and snow are not considered
                                                                           as necessary to meet the             leaks and are beyond the control
                                                                           Construction Performance             of the Builder/Seller.
                                                                           Guidelines.

  Bath or kitchen exhaust fans        Bath or kitchen exhaust fans that    Builder/Seller shall vent exhaust
  improperly vented into attic.       are vented into attics causing       fans to the outside to correct
                                      moisture to accumulate resulting     deficiencies.
                                      in damage to supporting
                                      members or insulation, are
                                      deficiencies.

  5.4 Sealants
  Water or air leaks in exterior      Joints and cracks in exterior wall   Repair and/or caulk joints in        You must maintain caulking once
  walls due to inadequate caulking.   surfaces and around openings         exterior wall surfaces as required   the condition is corrected.
                                      that are not properly caulked        to correct deficiency one time
                                      to exclude the entry of water or     only during the first year of
                                      excessive drafts are a deficiency.   limited warranty coverage.

  5.5 Exterior Siding
  Delamination or splitting of        Exterior siding that delaminates     Repair/replace only the              Delaminated or split siding due
  exterior siding.                    or splits wider than 1/8-inch        damaged siding. Siding to            to Your actions or neglect, such
                                      and longer than 1-inch are           match the original as closely as     as delamination caused
                                      deficiencies.                        possible, however, You should be     by sprinkler system repeatedly
                                                                           aware that the new finish may        wetting siding, is not a deficiency.
                                                                           not exactly match the original
                                                                           surface texture or color.

  Loose or fallen siding.             All siding that is not installed     Reinstall or replace siding and      Loose or fallen siding due to
                                      properly, which causes same          make it secure.                      Your actions or neglect, such as
                                      to come loose or fall off, is a                                           leaning heavy objects against
                                      deficiency.                                                               siding, impact, or sprinkler
                                                                                                                systems repeatedly wetting
                                                                                                                siding, is not a deficiency.

  Siding is bowed.                    Bows exceeding 1/2-inch in           Builder/Seller will repair bowed     Bowed siding due to Your actions
                                      32-inches are deficiencies.          siding to meet standard.             or neglect, such as bowing
                                                                           If replacement of siding is          caused by sprinkler system
                                                                           required, Builder/Seller will        repeatedly wetting siding, is not
                                                                           match original material as closely   a deficiency.
                                                                           as possible. You should be
                                                                           aware that the new finish may
                                                                           not exactly match the original
                                                                           surface texture or color.



HBW_307_101216                                                                                                                                         19
                    Case 5:18-cv-02101-CLS Document 8-1 Filed 03/01/19 Page 37 of 61
  ITEMS COVERED UNDER THE 1-YEAR WORKMANSHIP COVERAGE

  DEFICIENCY                          CONSTRUCTION                         BUILDER/SELLER                        EXCLUSION
                                      PERFORMANCE                          RESPONSIBILITY
                                      GUIDELINES

  Nails have stained siding.          Nail stains exceeding 1/2-inch in    Builder/Seller shall correct by       “Natural weathering” or
                                      length and visible from a distance   either removing stains, painting,     semitransparent stains are
                                      of 20-feet are                       or staining the affected area.        excluded from coverage.
                                      deficiencies.                        Builder/Seller shall match color
                                                                           and finish as closely as possible.
                                                                           Where paint or stain touch up
                                                                           affects the majority of the wall
                                                                           surface, the whole area shall be
                                                                           refinished.

  5.6 Roofing

  Roof shingles have blown off.       Shingles shall not blow              Builder/Seller shall replace          Shingles that blow off in winds
                                      off in winds less than the           shingles that blow off in winds       less than the manufacturer’s
                                      manufacturer’s standards or          less than the manufacturer’s          standards or specifications due
                                      specifications.                      standards or specifications only      to a manufacturing defect in the
                                                                           if improper installation is shown     shingles are the manufacturer’s
                                                                           to be the cause.                      responsibility. Shingles that blow
                                                                                                                 off in hurricanes, tornadoes,
                                                                                                                 hailstorms, or winds, including
                                                                                                                 gusts greater than 60 miles
                                                                                                                 per hour, are not deficiencies.
                                                                                                                 You should consult shingle
                                                                                                                 manufacturer’s warranty for
                                                                                                                 specifications, standards,
                                                                                                                 and manufacturer’s warranty
                                                                                                                 responsibility if shingles blow off
                                                                                                                 in higher wind speeds.

  Defective shingles.                 NONE. NO COVERAGE.                   NONE.                                 Manufacturing defects in
                                                                                                                 shingles are not covered under
                                                                                                                 the limited warranty. You should
                                                                                                                 consult shingle manufacturer’s
                                                                                                                 warranty for specifications,
                                                                                                                 standards, and manufacturer’s
                                                                                                                 warranty responsibility.

  Standing water on built-up roofs.   Water shall drain from a flat or     Builder/Seller will take corrective   Minor ponding or standing
                                      low pitched roof within 24-hours     action to assure proper drainage      of water is not considered a
                                      of a rainfall.                       of the roof.                          deficiency.

  5.7 Sheet Metal
  Gutters and downspouts leak.        Gutters and downspouts that          Repair leaks in gutters and
                                      leak are deficiencies.               downspouts.

  Water remains in gutters after      Small amounts of water may           Builder/Seller will repair gutters    You are responsible for keeping
  a rain.                             remain in some sections of gutter    to assure proper drainage.            gutters and downspouts free
                                      for a short time after a rain.                                             from debris that would obstruct
                                      Standing water in gutters shall                                            drainage.
                                      not exceed 1/2-inch in depth.




HBW_307_101216                                                                                                                                         20
                       Case 5:18-cv-02101-CLS Document 8-1 Filed 03/01/19 Page 38 of 61
  ITEMS COVERED UNDER THE 1-YEAR WORKMANSHIP COVERAGE

  DEFICIENCY                            CONSTRUCTION                          BUILDER/SELLER                        EXCLUSION
                                        PERFORMANCE                           RESPONSIBILITY
                                        GUIDELINES

  6. Doors and Windows

  6.1 Doors: Interior and Exterior
  Warpage of interior or exterior       Interior and exterior doors that      Repair or replace as may be
  doors.                                warp so as to prevent normal          required. New doors to be
                                        closing and fit are deficiencies.     refinished to match the original
                                        The maximum allowable                 as closely as possible.
                                        warpage of an interior door is
                                        1/4-inch when measured from
                                        corner to corner.

  Door binds against jamb or head       Passage doors that do not open        Adjust door and keeper to             Wood doors may stick during
  of frame or does not lock.            and close freely without binding      operate freely.                       occasional periods of high
                                        against the doorframe are                                                   humidity.
                                        deficiencies. Lock bolt is to fit
                                        the keeper to maintain a closed
                                        position.

  Door panels shrink and expose         NONE.                                 NONE.                                 Door panels will shrink due to the
  bare wood.                                                                                                        nature of the material, exposing
                                                                                                                    bare wood at the edges and are
                                                                                                                    not deficiencies.

  Door panels split.                    Door panels that have split to        If light is visible, fill crack and
                                        allow light to be visible through     finish panel to match as closely
                                        the door are deficiencies.            as possible. Correct one time
                                                                              only during first year of limited
                                                                              warranty coverage.

  Bottom of doors drag on carpet        Where it is understood by             Undercut doors as required.           Where carpet is selected by You
  surface.                              Builder/Seller and You carpet                                               having excessive high pile, You
                                        is planned to be installed as                                               are responsible for any additional
                                        floor finish by Builder/Seller, the                                         door undercutting.
                                        bottom of the doors which drag
                                        on the carpet are deficiencies.

  Excessive opening at the bottom       Passage doors from room               Make necessary adjustment
  of interior doors.                    to room that have openings            or replace door to meet the
                                        between the bottom of the door        required tolerance.
                                        and the floor finish material
                                        in excess of 1 1/2-inches are
                                        deficiencies. Closet doors having
                                        an opening in excess of 2-inches
                                        are deficiencies.

  6.2 Garage Doors
  Garage door fails to operate or fit   Garage door fails to operate or       Make necessary adjustments            No adjustment is required
  properly.                             garage doors that do not operate      to meet the manufacturer’s            when cause is determined to
                                        and fit the door opening within       installation tolerances.              result from anyone but Builder/
                                        the manufacturer’s installation                                             Seller’s or Builder/Seller’s
                                        tolerances are deficiencies. Some                                           subcontractors’ installation of an
                                        entrance of the elements can be                                             electric door opener.
                                        expected under heavy weather
                                        conditions and is not considered
                                        a deficiency.

  6.3 Wood, Plastic and Metal Windows Interior and Exterior

HBW_307_101216                                                                                                                                           21
                      Case 5:18-cv-02101-CLS Document 8-1 Filed 03/01/19 Page 39 of 61
   ITEMS COVERED UNDER THE 1-YEAR WORKMANSHIP COVERAGE

   DEFICIENCY                            CONSTRUCTION                          BUILDER/SELLER                        EXCLUSION
                                         PERFORMANCE                           RESPONSIBILITY
                                         GUIDELINES

   Window is difficult to open           Windows should require no             Builder/Seller shall correct
   or close.                             greater operating force than that     or repair as required to meet
                                         described in the manufacturer’s       manufacturer’s specifications.
                                         specifications.

   Double hung windows do not            Double hung windows are               Adjust sash balances one time
   stay in place when open.              permitted to move within a 2-         only during the first year of
                                         inch tolerance, up or down when       limited warranty coverage.
                                         put in an open position. Any          Where possible, Builder/Seller
                                         excessive movement exceeding          will instruct You on the method
                                         the tolerance is a deficiency.        of adjustment for future repair.

   Condensation or frost on window       NONE.                                 NONE.                                 Window glass and frames will
   frames and glass.                                                                                                 collect condensation on the
                                                                                                                     frame and glass surface when
                                                                                                                     humidity and temperature
                                                                                                                     differences are present.
                                                                                                                     Condensation is usually the
                                                                                                                     result of temperature/humidity
                                                                                                                     conditions in the Home.

   6.4 Hardware
   A doorknob, deadbolt, or lockset      A doorknob, deadbolt, or lockset      Builder/Seller will adjust, repair,
   does not operate smoothly.            should not stick or bind during       or replace knobs that are not
                                         operation.                            damaged by abuse, one time
                                                                               only during the first
                                                                               year warranty term.

   6.5 Storm Doors, Windows and Screens
   Storm doors, windows and              Storm doors, windows and              Builder/Seller shall make             Missing screens, rips or gouges in
   screens do not operate or             screens, when installed, which        necessary adjustments for             the screen mesh are not covered
   fit properly.                         do not operate or fit properly        proper fit and operation.             by this limited warranty.
                                         to provide the protection for         Replace when adjustment
                                         which they are intended, are          cannot be made.
                                         considered deficiencies.

   6.6 Weatherstripping and Seals
   Drafts around doors and               Some infiltration is usually          Builder/Seller shall repair to        In high wind areas, You may
   windows.                              noticeable around doors and           meet Construction Performance         need to have storm windows
                                         windows, especially during high       Guidelines.                           and doors installed to eliminate
                                         winds. No daylight shall be visible                                         drafts.
                                         around frame when window or
                                         exterior door is closed.

   6.7 Glass and Glazing
   Clouding and condensation on          Insulated glass that clouds up        Builder/Seller shall replace glass    Glass breakage is excluded.
   inside surfaces of insulated glass.   or has condensation on the            in accordance with window
                                         inside surfaces of the glass is a     and glass manufacturer’s
                                         deficiency.                           requirements.




HBW_307_101216                                                                                                                                            22
                     Case 5:18-cv-02101-CLS Document 8-1 Filed 03/01/19 Page 40 of 61
  ITEMS COVERED UNDER THE 1-YEAR WORKMANSHIP COVERAGE

  DEFICIENCY                            CONSTRUCTION                         BUILDER/SELLER                       EXCLUSION
                                        PERFORMANCE                          RESPONSIBILITY
                                        GUIDELINES

  7. Finishes

  7.1 Lath and Plaster
  Cracks in plaster wall and            Hairline cracks are not unusual.     Builder/Seller shall repair cracks
  ceiling surfaces.                     Cracks in plaster wall and ceiling   that are greater than 1/16-inch
                                        surfaces exceeding 1/16-inch in      in width and touch up paint to
                                        width are deficiencies.              match as closely as possible,
                                                                             one time only. Such conditions
                                                                             should be reported near the
                                                                             end of the first year of limited
                                                                             warranty coverage to allow for
                                                                             normal movement in Home.

  7.2 Drywall
  Drywall cracks.                       Hairline cracks are not unusual.     Builder/Seller shall repair cracks
                                        Cracks in interior gypsum board      that are greater than 1/16-inch
                                        or other drywall materials           in width and touch up paint to
                                        exceeding 1/16-inch in width are     match as closely as possible,
                                        deficiencies.                        one time only. Such conditions
                                                                             should be reported near the
                                                                             end of the first year of limited
                                                                             warranty coverage to allow for
                                                                             normal movement in Home.

  Nail pops, blisters, or other         Nail pops and blisters that are      Builder/Seller will repair such      Depressions or slight mounds
  blemish is visible on finished wall   readily visible from a distance      blemishes, and touch up paint        at nail heads are not considered
  or ceiling.                           of 6-feet under normal lighting      to match as closely as possible,     deficiencies. Builder/Seller is
                                        conditions are deficiencies.         one time only. Such conditions       not responsible for nail pops or
                                                                             should be reported near the          blisters that are not visible, such
                                                                             end of the first year of limited     as those covered by wallpaper.
                                                                             warranty coverage to allow for
                                                                             normal settlement of the Home.

  Cracked corner bead, excess joint     Cracked or exposed corner            Builder/Seller will repair to
  compound, trowel marks, or            bead, trowel marks, excess joint     meet Construction Performance
  blisters in tape joints.              compound, or blisters in drywall     Guidelines, and touch up paint
                                        tape, are deficiencies.              to match as closely as possible,
                                                                             one time only. Such conditions
                                                                             should be reported near the
                                                                             end of the first year of limited
                                                                             warranty coverage to allow for
                                                                             normal settlement of the Home.

  7.3 Hard Surfaces
  Flagstone, Marble, Quarry Tile,       Tile, flagstone, or similar hard     Builder/Seller shall replace         Cracking and loosening of
  Slate, or other hard surface          surfaced sanitary flooring           cracked tiles, marble, or stone      flooring caused by Your
  flooring is broken or loose.          that cracks or becomes loose         and resecure loose tiles, marble,    negligence is not a deficiency.
                                        is a deficiency. Subfloor and        or stone flooring.                   Builder/Seller is not responsible
                                        wallboard are required to be                                              for color and pattern variations
                                        structurally sound, rigid, and                                            or discontinued patterns of the
                                        suitable to receive finish.                                               manufacturer.




HBW_307_101216                                                                                                                                          23
                     Case 5:18-cv-02101-CLS Document 8-1 Filed 03/01/19 Page 41 of 61
  ITEMS COVERED UNDER THE 1-YEAR WORKMANSHIP COVERAGE

  DEFICIENCY                            CONSTRUCTION                         BUILDER/SELLER                        EXCLUSION
                                        PERFORMANCE                          RESPONSIBILITY
                                        GUIDELINES

  Cracks appear in grouting of          Cracks in grouting of ceramic        Builder/Seller shall repair           Open cracks or loose grouting,
  ceramic tile joints or at junctions   tile joints in excess of 1/16-inch   grouting as necessary one time        where the wall surface abuts
  with other material such as a         are deficiencies. Regrouting of      only within the first year of         the flashing lip at a tub, shower
  bathtub, shower, or countertop.       these cracks is Your maintenance     limited warranty coverage.            basin, or countertop are
                                        responsibility after the Builder/                                          considered Your maintenance
                                        Seller has regrouted once.                                                 and any resultant damage to
                                                                                                                   other finish surfaces due to
                                                                                                                   leaks, etc. are not considered
                                                                                                                   deficiencies.

  7.4 Resilient Flooring
  Nail pops appear on the surface       Readily apparent nail pops are       Builder/Seller shall correct nail
  of resilient flooring.                deficiencies.                        pops that have caused damage
                                                                             to the floor material and repair
                                                                             or replace damaged floor
                                                                             covering in the affected area.
                                                                             Builder/Seller is not responsible
                                                                             for discontinued patterns or
                                                                             color variations.

  Depressions or ridges appear          Readily apparent depressions         Builder/Seller shall take required
  in the resilient flooring due to      or ridges exceeding 1/8-inch         action to bring the deficiency
  subfloor irregularities.              are a deficiency. The ridge or       within acceptable tolerances
                                        depression measurement is            so as to be not readily visible.
                                        taken as the gap created at one      Builder/Seller is not responsible
                                        end of a 6-inch straight edge        for discontinued patterns or
                                        placed over the depression or        color variations in the floor
                                        ridge with 3-inches on one side      covering, Your neglect or abuse,
                                        of the deficiency held tightly to    nor installations performed by
                                        the floor.                           others.

  Resilient flooring or base            Resilient flooring or base that      Builder/Seller shall repair or
  loses adhesion.                       lifts, bubbles, or becomes           replace resilient flooring or base
                                        unglued is a deficiency.             as required. Builder/Seller is not
                                                                             responsible for discontinued
                                                                             patterns or color variations.

  Seams or shrinkage gaps show at       Gaps in excess of 1/32-inch in       Builder/Seller shall repair or
  resilient flooring joints.            width in resilient floor covering    replace the resilient flooring
                                        joints are deficiencies. Where       to meet the Construction
                                        dissimilar materials abut, a         Performance Guidelines.
                                        gap in excess of 1/16-inch is a      Builder/Seller is not responsible
                                        deficiency.                          for discontinued patterns or
                                                                             color variations of floor covering.
                                                                             Proper repair can be affected by
                                                                             sealing gap with seam sealer.




HBW_307_101216                                                                                                                                         24
                      Case 5:18-cv-02101-CLS Document 8-1 Filed 03/01/19 Page 42 of 61
   ITEMS COVERED UNDER THE 1-YEAR WORKMANSHIP COVERAGE

   DEFICIENCY                       CONSTRUCTION                          BUILDER/SELLER                       EXCLUSION
                                    PERFORMANCE                           RESPONSIBILITY
                                    GUIDELINES

   7.5 Hardwood or Laminate Flooring
   Cupping, open joints, or         Open joints or separations            Builder/Seller shall determine       Hardwood floors are subject
   separations in wood and          between floorboards of finished       the cause and if the result of       to shinkage and swell due
   laminate flooring.               flooring shall not exceed 1/8-        a deficiency in workmanship          to seasonal variations in the
                                    inch in width. Cups in strip          or material, correct one time        humidity level of Home. While
                                    floorboards shall not exceed          only. For repairable deficiencies,   boards may be installed tight
                                    1/16-inch in height in a 3-inch       repair cracks by filling and         together, gaps or separations
                                    maximum distance when                 refinishing to match the wood        may appear during heating
                                    measured perpendicular to the         surface as closely as possible.      seasons or periods of low
                                    length of the board.                  For non-repairable deficiencies,     humidity. Gaps or separations
                                                                          replace and finish affected area     that close during non-heating
                                                                          to match remaining flooring as       seasons are not considered
                                                                          closely as possible.                 deficiencies. You should be
                                                                                                               familiar with the recommended
                                                                                                               care and maintenance
                                                                                                               requirements of their wood floor.
                                                                                                               Repeated wetting and drying, or
                                                                                                               wet mopping may damage wood
                                                                                                               or laminate finishes. Dimples
                                                                                                               or scratches can be caused by
                                                                                                               moving furniture or dropping
                                                                                                               heavy objects, and certain high
                                                                                                               heel style shoes may cause
                                                                                                               indentations. These conditions
                                                                                                               are not covered by the limited
                                                                                                               warranty.

   7.6 Painting
   Knot and wood stains appear      Excessive knot and wood stains        Builder/Seller shall seal affected
   through paint on exterior.       that bleed through the paint are      areas where excessive bleeding
                                    considered deficiencies.              of knots and stains appear,
                                                                          one time only during the first
                                                                          warranty term. Builder/Seller
                                                                          will touch-up paint to match as
                                                                          closely as possible.

   Exterior paint or stain peels    Exterior paints or stains that peel   Builder/Seller shall properly        Fading, however, is normal and
   or deteriorates.                 or deteriorate during the first       prepare and refinish affected        subject to the orientation of
                                    year are deficiencies.                areas, matching color as closely     painted surfaces to the climactic
                                                                          as possible. Where finish repairs    conditions which may prevail
                                                                          affect the majority of the surface   in the area. Fading is not a
                                                                          areas, the whole area should be      deficiency.
                                                                          refinished. The limited warranty
                                                                          on the newly repainted surfaces
                                                                          will not extend beyond the
                                                                          original warranty term.

   Painting required as corollary   Necessary repair of a painted         Builder/Seller shall refinish
   repair because of other work.    surface under this limited            repaired areas to meet the
                                    warranty is to be refinished to       standard as required.
                                    match surrounding areas as
                                    closely as possible.

   Mildew or fungus forms on        NONE. NO COVERAGE.                    NONE.                                Mildew or fungus that forms
   painted or factory finished                                                                                 on a painted or factory finished
   surfaces.                                                                                                   surface when the surface is
                                                                                                               subject to various exposures
                                                                                                               (e.g.: ocean, lake, riverfront,
                                                                                                               heavily wooded areas or
                                                                                                               mountains) is not a deficiency.

HBW_307_101216                                                                                                                                     25
                    Case 5:18-cv-02101-CLS Document 8-1 Filed 03/01/19 Page 43 of 61
  ITEMS COVERED UNDER THE 1-YEAR WORKMANSHIP COVERAGE

  DEFICIENCY                          CONSTRUCTION                           BUILDER/SELLER                       EXCLUSION
                                      PERFORMANCE                            RESPONSIBILITY
                                      GUIDELINES

  Deterioration of varnish or         Natural finish on interior             Builder/Seller shall refinish        Varnish-type finishes used on
  lacquer finishes.                   woodwork that deteriorates             affected areas of natural finished   exterior surfaces will deteriorate
                                      during the first year of limited       interior woodwork, matching the      rapidly and are not covered by
                                      warranty coverage is a deficiency.     color as closely as possible.        the limited warranty.

  Interior paint coverage.            Wall, ceiling, and trim surfaces       Builder/Seller shall repaint
                                      that are painted shall not show        wall, ceiling or trim surfaces
                                      through new paint when viewed          where inadequate paint has
                                      from a distance of 6-feet under        been applied, one time only.
                                      normal lighting conditions.            Where the majority of the wall
                                                                             or ceiling surface is affected the
                                                                             entire area will be painted from
                                                                             breakline to breakline. Builder/
                                                                             Seller is not required to repaint
                                                                             an entire room unless all walls
                                                                             and ceiling have been affected.

  Paint splatters and smears on       Paint splatters on walls,              Builder/Seller shall remove paint    Minor paint splatter and smears
  finish surfaces.                    woodwork, or other surfaces            splatters without affecting the      on impervious surfaces that can
                                      which are excessive, shall not be      finish of the material, or replace   be easily removed by normal
                                      readily visible when viewed from       the damaged surface if paint         cleaning methods are considered
                                      a distance of 6-feet under normal      cannot be removed.                   to be Your maintenance and are
                                      lighting conditions.                                                        not deficiencies.

  7.7 Wall Covering
  Peeling of wallcovering installed   Peeling of wallcovering is a           Builder/Seller shall repair or       Wallpaper applied in high
  by Builder/Seller.                  deficiency, unless it is due to Your   replace defective wallcovering.      moisture areas is exempt from
                                      abuse or negligence.                                                        this Guideline because the
                                                                                                                  problem results from conditions
                                                                                                                  beyond the builder’s control.

  Pattern in wallcovering is          Pattern in wallcovering shall          Builder/Seller shall remove          Defects in the wallcovering
  mismatched at the edges.            match at the edges.                    mismatched wallcovering and          patterns are the manufacturer’s
                                                                             replace. Builder/Seller is not       responsibility, and excluded from
                                                                             responsible for discontinued or      limited warranty coverage.
                                                                             variations in color.

  Lumps and ridges and nail pops      NONE. NO COVERAGE.                     NONE.                                You shall insure that the surface
  in wallboard that appear after                                                                                  to receive wallcovering is suitable
  the homeowner has wallcovering                                                                                  and assumes full responsibility
  installed by others.                                                                                            should lumps, ridges, and nail
                                                                                                                  pops occur at a later date.

  7.8 Carpeting
  Carpet does not meet at the         It is not unusual for carpet seams     Builder/Seller shall correct         Carpet material is not covered
  seams.                              to show. However, a visible gap        to eliminate visible gap or          under the warranty.
                                      or overlapping at the seam due         overlapping at the seam.
                                      to improper installation is a
                                      deficiency.




HBW_307_101216                                                                                                                                          26
                     Case 5:18-cv-02101-CLS Document 8-1 Filed 03/01/19 Page 44 of 61
  ITEMS COVERED UNDER THE 1-YEAR WORKMANSHIP COVERAGE

  DEFICIENCY                           CONSTRUCTION                         BUILDER/SELLER                       EXCLUSION
                                       PERFORMANCE                          RESPONSIBILITY
                                       GUIDELINES

  Color variations in carpet.          NONE. NO COVERAGE.                   NONE.                                Colors may vary by dye lot, and
                                                                                                                 from one end to another in the
                                                                                                                 same roll. Side to side shading
                                                                                                                 may show at most if not all
                                                                                                                 seams, even where the same
                                                                                                                 dye lot is used. Carpet material
                                                                                                                 is not covered under the limited
                                                                                                                 warranty. You should consult
                                                                                                                 carpet manufacturer’s warranty
                                                                                                                 for specifications, standards,
                                                                                                                 and manufacturer’s warranty
                                                                                                                 responsibility for color variations.

  Carpeting loosens, or the carpet     When stretched and secured           Builder/Seller will restretch
  stretches.                           properly, wall-to-wall carpeting     or resecure carpeting to meet
                                       installed as the primary floor       Construction Performance
                                       covering shall not come up,          Guidelines one time only during
                                       loosen, or separate from the         the first year of limited warranty
                                       points of attachment.                coverage.

  8. Specialties

  8.1 Fireplaces
  Fireplace or chimney does not        A properly designed and              When determined the                  When it is determined that the
  draw properly causing smoke to       constructed fireplace or chimney     malfunction is based upon            fireplace is properly designed
  enter home.                          shall function correctly. High       improper construction of the         and constructed, but still
                                       winds can cause temporary            fireplace, the Builder/Seller        malfunctions due to natural
                                       negative or down drafts.             shall take the necessary steps       causes beyond Builder/Seller’s
                                       Negative drafts can also be          to correct the problem, one          control, Builder/Seller is not
                                       caused by obstructions such as       time only during the first year      responsible.
                                       tree branches, steep hillsides,      warranty term.
                                       adjoining homes, and interior
                                       furnaces. In some cases, it may
                                       be necessary to open a window
                                       slightly to create an effective
                                       draft. Since negative draft
                                       conditions could be temporary, it
                                       is necessary for the homeowner
                                       to substantiate the problems to
                                       the Builder/Seller by constructing
                                       a fire so the condition can be
                                       observed.

  Chimney separation from              Newly built fireplaces will          Builder/Seller shall correct.
  structure to which it is attached.   often incur slight amounts of        Caulking or grouting is
                                       separation. Separation that          acceptable unless the cause
                                       exceeds 1/2-inch from the main       of the separation is due to
                                       structure in any 10-foot vertical    structural failure of the chimney
                                       measurement is a deficiency.         foundation. In that case, caulking
                                                                            is unacceptable.

  Cracks in masonry hearth or          Small hairline cracks in mortar      NONE.                                Heat and flames from normal
  facing.                              joints resulting from shrinkage                                           fires can cause cracking of
                                       are not unusual. Heat and flames                                          firebrick and mortar joints. This
                                       from normal fires can cause                                               should be expected, and is not
                                       cracking.                                                                 covered by the limited warranty.




HBW_307_101216                                                                                                                                          27
                    Case 5:18-cv-02101-CLS Document 8-1 Filed 03/01/19 Page 45 of 61
  ITEMS COVERED UNDER THE 1-YEAR WORKMANSHIP COVERAGE

  DEFICIENCY                          CONSTRUCTION                         BUILDER/SELLER                     EXCLUSION
                                      PERFORMANCE                          RESPONSIBILITY
                                      GUIDELINES

  9. Cabinets and Vanities

  9.1 Kitchen Cabinets and Vanities
  Kitchen and vanity cabinet doors    Cabinet doors and drawers shall      Builder/Seller shall adjust or
  and drawers bind.                   open and close with reasonable       replace doors and drawers as
                                      ease.                                necessary to meet Construction
                                                                           Performance Guidelines.

  Warping of kitchen and vanity       Warpage that exceeds 1/4-inch        Builder/Seller shall correct or
  cabinet doors and drawer fronts.    as measured from the face of the     replace door or drawer front as
                                      cabinet frame to the furthermost     required.
                                      point of warpage on the drawer
                                      or door front in a closed position
                                      is a deficiency.

  Gaps between cabinets, ceiling      Countertops, splash boards,          Builder/Seller shall make
  and walls.                          base and wall cabinets are to be     necessary adjustment of
                                      securely mounted. Gaps in excess     cabinets and countertop or
                                      of 1/4-inch between wall and         close gap by means of moulding
                                      ceiling surfaces are a deficiency.   suitable to match the cabinet or
                                                                           countertop finish, or as closely
                                                                           as possible; or other acceptable
                                                                           means.

  9.2 Countertops
  Surface cracks and delaminations    Countertops fabricated with          Builder/Seller shall repair or
  in high pressure laminates of       high pressure laminate coverings     replace laminated surface
  vanity and kitchen cabinet          that delaminate or have surface      covering having cracks or joints
  countertops.                        cracks or joints exceeding           exceeding the allowable width.
                                      1/16-inch between sheets are
                                      considered deficiencies.

  10. Mechanical

  10.1 Plumbing
  Faucet or valve leak.               A valve or faucet leak due to        Builder/Seller shall repair or     Leakage caused by worn or
                                      material or workmanship is a         replace the leaking faucet or      defective washers or seals is Your
                                      deficiency and is covered only       valve.                             maintenance responsibility.
                                      during the first year of the
                                      warranty.

  Defective plumbing fixtures,        Fixtures, appliances, or             NONE.                              Defective plumbing fixtures,
  appliances or trim fittings.        fittings shall comply with their                                        appliances, and trim fittings are
                                      manufacturer’s standards as to                                          covered under their
                                      use and operation.                                                      manufacturer’s warranty.

  10.2 Water Supply
  Staining of plumbing fixtures due   NONE. NO COVERAGE.                   NONE. High iron and manganese      Maintenance and treatment of
  to high iron, manganese, or other                                        content in the water supply        the water is Your responsibility.
  mineral content in water.                                                system will cause staining of
                                                                           plumbing fixtures.




HBW_307_101216                                                                                                                                     28
                     Case 5:18-cv-02101-CLS Document 8-1 Filed 03/01/19 Page 46 of 61
  ITEMS COVERED UNDER THE 1-YEAR WORKMANSHIP COVERAGE

  DEFICIENCY                        CONSTRUCTION                        BUILDER/SELLER                     EXCLUSION
                                    PERFORMANCE                         RESPONSIBILITY
                                    GUIDELINES

  Noisy water pipes.                Some noise can be expected          Builder/Seller shall correct to    Noises due to water flow
                                    from the water pipe system, due     eliminate “water hammer.”          and pipe expansion are not
                                    to the flow of water. However,                                         considered deficiencies.
                                    the supply pipes should not make
                                    the pounding noise called “water
                                    hammer”. “Water hammer” is a
                                    deficiency covered only during
                                    the first year of the warranty.

  10.3 Heating and Air Conditioning
  Inadequate heat.                  A heating system shall be           Builder/Seller shall correct       Orientation of Home and
                                    capable of producing an             heating system as required         location of room will also provide
                                    inside temperature of at least      to provide the required            a temperature differential,
                                    70-degrees Fahrenheit as            temperatures if a deficiency       especially when the heating
                                    measured in the center of the       exists.                            system is controlled by a single
                                    room at a height of 5-feet above                                       thermostat for one or more floor
                                    the floor under local outdoor                                          levels. You are responsible for
                                    winter design conditions. NOTE                                         balancing dampers and registers
                                    FOR HEATING: There may be                                              and for making other necessary
                                    periods when the outdoor                                               minor adjustments.
                                    temperature falls below the
                                    design temperature, thereby
                                    lowering the temperature in
                                    Home.

  Inadequate cooling.               When air conditioning is            Correct cooling system to meet     Orientation of Home and
                                    provided, the cooling system        the Construction Performance       location of room will also provide
                                    is to be capable of maintaining     Guidelines during the first year   a temperature differential,
                                    a temperature of 78-degrees         of limited warranty coverage.      especially when the air
                                    Fahrenheit as measured in the                                          conditioning system is controlled
                                    center of each room at height                                          by a single thermostat for one or
                                    of 5-feet above the floor, under                                       more levels. You are responsible
                                    local outdoor summer design                                            for balancing dampers and
                                    conditions. NOTE FOR AIR                                               registers and for making other
                                    CONDITIONING: In the case of                                           necessary minor adjustments.
                                    outside temperatures exceeding
                                    95-degrees Fahrenheit, the
                                    system shall keep the inside
                                    temperature 15-degrees cooler
                                    than the outside temperature.
                                    National, state, or local
                                    requirements shall supersede
                                    this guideline where such
                                    requirements have been adopted
                                    by the local governing agency.

  Ductwork and heating piping not   Ductwork and heating pipes          Builder/Seller shall install
  insulated in uninsulated area.    that are run in uninsulated crawl   required insulation.
                                    spaces, garages or attics are to
                                    be insulated. Basements are
                                    not “uninsulated areas”, and no
                                    insulation is required.

  Condensate lines clog up.         NONE. NO COVERAGE.                  Builder/Seller shall provide       Condensate lines will clog
                                                                        clean and unobstructed lines on    under normal conditions. You
                                                                        Effective Date of Warranty.        are responsible for continued
                                                                                                           operation of drain lines.




HBW_307_101216                                                                                                                                  29
                     Case 5:18-cv-02101-CLS Document 8-1 Filed 03/01/19 Page 47 of 61
  ITEMS COVERED UNDER THE 1-YEAR WORKMANSHIP COVERAGE

  DEFICIENCY                           CONSTRUCTION                         BUILDER/SELLER                     EXCLUSION
                                       PERFORMANCE                          RESPONSIBILITY
                                       GUIDELINES

  Improper mechanical operation        Equipment that does not              Builder/Seller shall correct and
  of evaporative cooling system.       function properly at temperature     adjust so that blower and water
                                       standard set is a deficiency.        system operate as designed
                                                                            during the first year of limited
                                                                            warranty coverage.

  Ductwork makes noises.               NONE. NO COVERAGE.                   NONE.                              When metal is heated, it
                                                                                                               expands, and when cooled, it
                                                                                                               contracts. The resulting “ticking”
                                                                                                               or “crackling” sounds generally
                                                                                                               are to be expected and are not
                                                                                                               deficiencies.

  Ductwork makes excessively loud      The stiffening of the ductwork       Builder/Seller shall take the
  noises known as “oil canning”.       and the gauge of metal used shall    necessary steps to eliminate
                                       be such that ducts do not “oil       noise caused by oil canning.
                                       can”. The booming noise caused
                                       by oil canning is a deficiency.

  11. Electrical Components

  11.1 Switches and Receptacles
  Fuses blow, or circuit breakers      Fuses and circuit breakers that      Builder/Seller shall check all
  kick out.                            deactivate under normal usage,       wiring and replace wiring or
                                       when reset or replaced are           breaker if it does not perform
                                       deficiencies during the first year   adequately or is defective.
                                       of limited warranty coverage.

  Drafts from electrical outlets.      NONE. NO COVERAGE.                   NONE.                              The electrical junction box on
                                                                                                               exterior walls may produce
                                                                                                               a slight air flow whereby the
                                                                                                               cold air can be drawn through
                                                                                                               the outlet into a room. This
                                                                                                               problem is normal in new Home
                                                                                                               construction.

  Malfunction of electrical outlets,   All switches, fixtures and           Builder/Seller shall repair or
  switches, or fixtures.               outlets which do not operate         replace defective switches,
                                       as intended are considered           fixtures and outlets.
                                       deficiencies only during the
                                       first year of limited warranty
                                       coverage.

  Light fixture tarnishes.             NONE. NO COVERAGE.                   NONE.                              Finishes on light fixtures
                                                                                                               may be covered under their
                                                                                                               manufacturer’s warranty.

  11.2 Service and Distribution
  Ground fault interrupter trips       Ground fault interrupters are        Builder/Seller shall replace the
  frequently.                          sensitive safety devices installed   device if defective during the
                                       into the electrical system to        first year of limited warranty
                                       provide protection against           coverage.
                                       electrical shock. These devices
                                       are sensitive and can be tripped
                                       very easily. Ground fault outlets
                                       that do not operate as intended
                                       are considered deficiencies.


HBW_307_101216                                                                                                                                      30
                     Case 5:18-cv-02101-CLS Document 8-1 Filed 03/01/19 Page 48 of 61
  ITEMS COVERED UNDER THE 1-YEAR WORKMANSHIP COVERAGE

  DEFICIENCY                           CONSTRUCTION                       BUILDER/SELLER                        EXCLUSION
                                       PERFORMANCE                        RESPONSIBILITY
                                       GUIDELINES

  11.3 CABLE, TELEPHONE AND ETHERNET
  Wiring or outlets for cable          Wiring or outlets for cable        Builder will take corrective          Builder is not responsible for the
  television, telephone, or Ethernet   television, telephone, Etheret     action to meet the Construction       failure of wiring or other utility
  are not functioning..                or other services shall function   Performance Guideline                 service connectors or conduits
                                       properly when installed                                                  that begin before the point at
                                       in accordance with the                                                   which the service enters the
                                       prevailing code and applicable                                           home.
                                       manufacturer’s specifications.



  ITEMS COVERED UNDER THE 2-YEAR SYSTEMS COVERAGE

  DEFICIENCY                           CONSTRUCTION                       BUILDER/SELLER                        EXCLUSION
                                       PERFORMANCE                        RESPONSIBILITY
                                       GUIDELINES

  12. Mechanical Systems

  12.1 Septic Tank Systems
  Septic systems fail to operate       Septic system should be capable    Builder/Seller shall take             You are responsible for periodic
  properly.                            of properly handling normal flow   corrective action if it is            pumping of the septic tank and
                                       of household effluent.             determined that malfunction           a normal need for pumping is
                                                                          is due to a deficiency in             not a deficiency. The following
                                                                          workmanship, materials, or            are considered Your negligence
                                                                          failure to construct system in        or abuse and are excluded
                                                                          accordance with state, county,        under the limited warranty: a.)
                                                                          or local requirements. Builder/       excessive use of water such as
                                                                          Seller is not responsible for         overuse of washing machine
                                                                          malfunctions or limitations in        and dishwasher, including
                                                                          the operation of the system           their simultaneous use; b.)
                                                                          attributable to design restrictions   connection of sump pump, roof
                                                                          imposed by state, county, or local    drains or backwash from water
                                                                          governing agencies. Builder/          conditioner, to the system c.)
                                                                          Seller is also not responsible for    placing of non-biodegradable
                                                                          malfunctions which occur or are       items in the system; d.) addition
                                                                          caused by conditions beyond           of harsh chemicals, greases or
                                                                          Builder/Seller’s control, including   cleaning agents, and excessive
                                                                          Your negligence, abuse, freezing,     amounts of bleaches or drain
                                                                          soil saturation, changes in ground    cleaners; e.) use of a food
                                                                          water table, or other acts of         waste disposer not supplied
                                                                          nature.                               by Builder/Seller; f.) placement
                                                                                                                of impervious surfaces over
                                                                                                                the disposal area; g.) allowing
                                                                                                                vehicles to drive or park over
                                                                                                                the disposal area; h.) failure to
                                                                                                                periodically pump out the septic
                                                                                                                tank when required. Sewage
                                                                                                                pumps are excluded under the
                                                                                                                limited warranty.




HBW_307_101216                                                                                                                                       31
                     Case 5:18-cv-02101-CLS Document 8-1 Filed 03/01/19 Page 49 of 61
  ITEMS COVERED UNDER THE 2-YEAR SYSTEMS COVERAGE

  DEFICIENCY                         CONSTRUCTION                          BUILDER/SELLER                        EXCLUSION
                                     PERFORMANCE                           RESPONSIBILITY
                                     GUIDELINES

  12.2 Plumbing
  Water in plumbing pipes freezes,   Drain, waste, vent, and water         Builder/Seller shall correct          Burst pipes due to Your neglect
  and the pipes burst.               pipes shall be adequately             conditions not meeting                and resultant damage are not
                                     protected to prevent freezing         Construction Performance              Builder/Seller’s responsibility.
                                     and bursting during normally          Guidelines.                           You are responsible for draining
                                     anticipated cold weather.                                                   exterior faucets, and maintaining
                                                                                                                 a suitable temperature in the
                                                                                                                 Home to prevent water in pipes
                                                                                                                 from freezing. During periods
                                                                                                                 when the outdoor temperature
                                                                                                                 falls below the design
                                                                                                                 temperature, You are responsible
                                                                                                                 for draining or otherwise
                                                                                                                 protecting pipes. Homes which
                                                                                                                 are periodically occupied, such
                                                                                                                 as summer homes, or where
                                                                                                                 there will be no occupancy for
                                                                                                                 an extended period of time,
                                                                                                                 must be properly winterized or
                                                                                                                 periodically checked to insure
                                                                                                                 that a reasonable temperature is
                                                                                                                 maintained.

  Leakage from any piping.           Leaks in any waste, vent and          Builder/Seller shall make             Condensation on piping does not
                                     water piping are deficiencies.        necessary repairs to eliminate        constitute leakage, and is not a
                                                                           leakage.                              deficiency, except where pipe
                                                                                                                 insulation is required.

  Sanitary sewers, fixtures, waste   The Builder/Seller is not             When defective construction is        Builder/Seller is not responsible
  or drain lines are clogged.        responsible for sewers, fixtures,     shown to be the cause, Builder/       for sewer lines that extend
                                     or drains that are clogged            Seller shall make necessary           beyond the property lines on
                                     because of Your actions or            repairs.                              which the Home is constructed.
                                     negligence. Sanitary sewers,
                                     fixtures, waste or drain lines that   If Your actions or negligence is
                                     do not operate or drain properly      the cause, You are responsible
                                     due to improper construction are      for correcting the problem. You
                                     deficiencies.                         are liable for the entire cost of
                                                                           any sewer and drain cleaning
                                                                           service provided by Builder/Seller
                                                                           where clogged drains are caused
                                                                           by Your actions or negligence.

  12.3 Water Supply
  Water supply system fails to       All service connections to            Builder/Seller shall repair as        If conditions exist which disrupt
  deliver water.                     municipal water main or private       required if failure to supply water   or eliminate the sources of water
                                     water supply are Builder/Seller’s     is the result of deficiency in        supply that are beyond Builder/
                                     responsibility when installed by      workmanship or materials.             Seller’s control, then Builder/
                                     Builder/Seller.                                                             Seller is not responsible.

  12.4 Heating and Air Conditioning
  Refrigerant lines leak.            Builder/Seller-installed              Builder/Seller shall repair leaking   Leaks due to Your actions or
                                     refrigerant lines or ground           lines and recharge the unit as        negligence are excluded.
                                     loop pipes that develop leaks         required.
                                     during normal operation are
                                     deficiencies.




HBW_307_101216                                                                                                                                       32
                      Case 5:18-cv-02101-CLS Document 8-1 Filed 03/01/19 Page 50 of 61
  ITEMS COVERED UNDER THE 2-YEAR SYSTEMS COVERAGE

  DEFICIENCY                       CONSTRUCTION                         BUILDER/SELLER                         EXCLUSION
                                   PERFORMANCE                          RESPONSIBILITY
                                   GUIDELINES

  Ductwork separates, becomes      Ductwork that is not intact or       Builder/Seller shall reattach
  unattached.                      securely fastened is a deficiency.   and resecure all separated or
                                                                        unattached ductwork.

  13. Electrical Systems

  13.1 Electrical Conductors
  Failure of wiring to carry its   Wiring that is not capable of        Builder/Seller shall check wiring
  designed load.                   carrying the designated load,        and replace if it fails to carry the
                                   for normal residential use to        design load.
                                   switches, receptacles, and
                                   equipment, is a deficiency.




HBW_307_101216                                                                                                             33
                 Case 5:18-cv-02101-CLS Document 8-1 Filed 03/01/19 Page 51 of 61




                                  THIS PAGE INTENTIONALLY LEFT BLANK




HBW_307_101216
                   Case 5:18-cv-02101-CLS Document 8-1 Filed 03/01/19 Page 52 of 61

                                                                              2-10 Home Buyers Warranty | Warranty Administration Office
                                                                                 13900 East Harvard Ave. | Aurora, CO 80014 | 855.429.2109

                                                                                                      NOTICE OF CLAIM FORM
                                                                                               FOR STRUCTURAL CLAIMS ONLY

Please read the 2-10 Home Buyers Warranty® Booklet, section III, page 4 and 5, for filing instructions and pertinent information.

Name:

Address:
						                                Street				                            City			                      State		                 Zip

Primary Phone:						                                               Alternate Phone:

Email Address:

Effective Date of Warranty:						                                           Certificate of Warranty Coverage#:



Please note that the 2-10 Home Buyers Warranty® Program provides Limited Structural Defect Warranty coverage which is subject to exclusions and
conditions. You are encouraged to review the Structural Defect coverage provisions of your booklet.

Please answer the following questions:
1. Have you reviewed the definition of a Structural Defect in your warranty booklet? 		                  Yes       No

2. Do you believe that you have actual physical damage to one or more of the listed
load-bearing elements of your home? 							                                                              Yes       No

3. Have you reviewed the list of non-load-bearing elements which would not qualify as
a Structural Defect under this coverage? 							                                                         Yes       No

4. Do you feel that your home is unsafe, unsanitary or otherwise unlivable as a result
of the Structural Defect? 		          							                                                            Yes       No
						

Nature of Structural Defect (Be specific; If available, enclose photographs and attach a separate sheet if necessary):
						




Date Defect First Observed:
						
It is unlawful to knowingly provide false, incomplete, or misleading facts or information to an insurance company for the purpose of
defrauding or attempting to defraud the company. Penalties may include imprisonment, fines, denial of insurance, and civil damages. Any
insurance company or agent of an insurance company who knowingly provides false, incomplete, or misleading facts or information to a
policyholder (Builder/Seller) or claimant (homeowner) for the purpose of defrauding or attempting to defraud the policyholder (Builder/
Seller) or claimant (homeowner) with regard to a settlement or award payable from insurance proceeds shall be reported to the insurance
commissioner or Your state. By filing this Notice of Claim you agree to resolve any disputes using arbitration as described on pages 6, 7, and
8 of the booklet.

  CHECK ONE (if applicable): 1)      FHA 2)      VA 3)
  CASE #:___________________________________________________
  If you are the original owner, and your Home has FHA/VA
                                                                       Homeowner Signature:			                           Date:
  financing, please provide the following:
  Name of Mortgage Company:__________________________________
  Address of Mortgage Company:________________________________
                                                                       Homeowner Signature:			                           Date:


HBW_304_101216                                                                               WARRANTYADMINISTRATION@2-10.COM | FAX: 303.306.2239
                 Case 5:18-cv-02101-CLS Document 8-1 Filed 03/01/19 Page 53 of 61




                                  THIS PAGE INTENTIONALLY LEFT BLANK




HBW_307_101216
                    Case 5:18-cv-02101-CLS Document 8-1 Filed 03/01/19 Page 54 of 61

                                                                                                                                MAIL TO:
                                                                                                              2-10 Home Buyers Warranty
                                                                                13900 East Harvard Ave. | Aurora, CO 80014 | 855.429.2109

                                                                                          NOTICE OF DEFECT FORM
                                                                             FOR WORKMANSHIP & SYSTEMS COVERAGE


Please read the 2-10 Home Buyers Warranty® booklet, section III, page 4, for filing instructions and pertinent information. If your previous
written attempts to resolve your problems with the Builder/Seller have failed, then this form is to be sent to your Builder/Seller, with a copy
to the 2-10 HBW Warranty Administration Office. This form must be received by your Builder/Seller and 2-10 HBW no later than fifteen (15)
days after the expiration of the applicable warranty term.

Name:

Address:
					                        Street				                           City			                      State		                 Zip


Primary Phone:						                                              Alternate Phone:

Email Address:

Effective Date of Warranty:						                                           Certificate of Warranty Coverage #:

Nature of Deficiency (Be Specific):




Date Deficiency First Observed:                                   Date First Reported to Builder/Seller:

Attach any copies of relevant correspondence between You and Your Builder/Seller involving this matter. Please provide any correspondence
that indicates that Your Builder/Seller has failed to perform his/her warranty obligations, and a copy of the Certificate of Warranty Coverage.
By filing this Notice of Complaint You agree to resolve any disputes using arbitration as described on pages 6, 7, and 8 of the booklet.




Homeowner Signature:
                                                                                           CHECK ONE (IF APPLICABLE): 1)     FHA 2)     VA
                                                                                           CASE #:
Homeowner Signature:
                                                                                           Attach any copies of relevant correspondence between you
                                                                                           and your Builder/Seller involving this matter. Please provide
                                                                                           any correspondence that indicates that your Builder has failed
Date:                                                                                      to perform his/her warranty obligations.




HBW_305_101216                                                                                 WARRANTYADMINISTRATION@2-10.COM | FAX: 303.306.2239           
                 Case 5:18-cv-02101-CLS Document 8-1 Filed 03/01/19 Page 55 of 61




                                  THIS PAGE INTENTIONALLY LEFT BLANK




HBW_307_101216
                  Case 5:18-cv-02101-CLS Document 8-1 Filed 03/01/19 Page 56 of 61

                                                                         SUCCESSIVE HOMEOWNER REGISTRATION
                                                                           AND ARBITRATION ACCEPTANCE FORM




As the successive homeowner of the Home located 									                                                                       (Home)
I/We accept any coverage remaining on the express limited warranty provided by the Builder/Seller that first sold the newly constructed
Home. I/We have reviewed and agreed to all the terms in the booklet.

I/We understand that Home Buyers Warranty Corporation (“2-10 HBW”) is not the warrantor of the Builder/Seller’s express limited warranty,
but rather provides services to administer the warranty.

I/We agree to the binding arbitration process described on pages 6, 7, and 8 of the warranty booklet for resolving warranty disputes
between us, the Builder/Seller and/or the Warranty Insurer.

Signature(s) of successive Home Buyer(s):


SIGNATURE					PRINT




SIGNATURE					PRINT




PHONE						EMAIL




DATE


In order to process this request, please mail this form and a check in the amount of $20 payable to 2-10 HBW to:
    2-10 Home Buyers Warranty Corporation
    Warranty Administration Department
    13900 East Harvard Avenue
    Aurora, CO 80014




HBW_306_101216
                 Case 5:18-cv-02101-CLS Document 8-1 Filed 03/01/19 Page 57 of 61




                                  THIS PAGE INTENTIONALLY LEFT BLANK




HBW_307_101216
                 Case 5:18-cv-02101-CLS Document 8-1 Filed 03/01/19 Page 58 of 61




                                  THIS PAGE INTENTIONALLY LEFT BLANK




HBW_307_101216
                 Case 5:18-cv-02101-CLS Document 8-1 Filed 03/01/19 Page 59 of 61




                                  THIS PAGE INTENTIONALLY LEFT BLANK




HBW_307_101216
Case 5:18-cv-02101-CLS Document 8-1 Filed 03/01/19 Page 60 of 61
                                   Case 5:18-cv-02101-CLS Document 8-1 Filed 03/01/19 Page 61 of 61




                                                                   For more information, call 855.429.2109
                                                                              or visit 2-10.com




                                                    2-10 Home Buyers Warranty® is a registered mark of Home Buyers Warranty Services, LLC.
                                                                       © 2014 Home Buyers Warranty Services, LLC.

          2-10 HOME BUYERS WARRANTY SERVICES, LLC • Warranty Administration O ice • 13900 East Harvard Ave. • Aurora, CO 80014 • 855.429.2109


© 2014 Home Buyers Warranty Services, LLC. All Rights Reserved.                                                                              HBW_307_101216
